Exhibit 10.2
LEASE AGREEMENT,
dated as of August 21, 2008,
by and among
SNH LTF PROPERTIES LLC,
as Landlord,
and
LTF REAL ESTATE COMPANY, INC.,
as Tenant

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page  
 
                ARTICLE 1 DEFINITIONS     1  
 
  1.1   Acquiring Guarantor     1  
 
  1.2   Additional Charges     1  
 
  1.3   Affiliated Person     2  
 
  1.4   Agreement     2  
 
  1.5   Applicable Laws     2  
 
  1.6   Award     2  
 
  1.7   Business Day     3  
 
  1.8   Capital Addition     3  
 
  1.9   Capital Expenditure     3  
 
  1.10   Change in Control     3  
 
  1.11   Claims     3  
 
  1.12   Code     3  
 
  1.13   Commencement Date     4  
 
  1.14   Condemnation     4  
 
  1.15   Condemnor     4  
 
  1.16   Date of Taking     4  
 
  1.17   Default     4  
 
  1.18   Disbursement Rate     4  
 
  1.19   Easement Agreement     4  
 
  1.20   Encumbrance     4  
 
  1.21   Entity     5  
 
  1.22   Environment     5  
 
  1.23   Environmental Obligation     5  
 
  1.24   Environmental Notice     5  
 
  1.25   Equity Interest     5  
 
  1.26   Event of Default     5  
 
  1.27   Extended Terms     5  
 
  1.28   Facility Mortgage     5  
 
  1.29   Facility Mortgagee     5  
 
  1.30   Fair Market Value     5  
 
  1.31   Financial Officer’s Certificate     6  
 
  1.32   Financials     6  
 
  1.33   Fiscal Year     6  
 
  1.34   Fitness Center     6  
 
  1.35   Fixed Term     6  
 
  1.36   Fixtures     6  
 
  1.37   FMV Rent     6  
 
  1.38   GAAP     7  
 
  1.39   Government Agencies     7  
 
  1.40   Guarantor     7  
 
  1.41   Guaranty     7  
 
  1.42   Hazardous Substances     7  
 
  1.43   Immediate Family     8  
 
  1.44   Impositions     9  
 
  1.45   Insurance Requirements     10  
 
  1.46   Interest Rate     10  
 
  1.47   Land     10  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
               
 
  1.48   Landlord     10  
 
  1.49   Landlord Default     10  
 
  1.50   Landlord Liens     10  
 
  1.51   Lease Year     11  
 
  1.52   Leased Improvements     11  
 
  1.53   Leased Intangible Property     11  
 
  1.54   Leased Personal Property     11  
 
  1.55   Leased Property     11  
 
  1.56   Legal Requirements     11  
 
  1.57   Lien     11  
 
  1.58   LTF     12  
 
  1.59   LTF Guaranty     12  
 
  1.60   Management Agreement     12  
 
  1.61   Manager     12  
 
  1.62   Minimum Rent     12  
 
  1.63   Notice     12  
 
  1.64   Offer     12  
 
  1.65   Officer’s Certificate     12  
 
  1.66   Overdue Rate     12  
 
  1.67   Parent     12  
 
  1.68   Permitted Encumbrances     13  
 
  1.69   Permitted Use     13  
 
  1.70   Person     13  
 
  1.71   Property     13  
 
  1.72   Qualified Appraiser     13  
 
  1.73   Rent     13  
 
  1.74   Rent Adjustment Rate     13  
 
  1.75   SEC     13  
 
  1.76   Security Deposit     13  
 
  1.77   State     14  
 
  1.78   Subsidiary     14  
 
  1.79   Substitute Property     14  
 
  1.80   Substitution Date     14  
 
  1.81   Successor Landlord     14  
 
  1.82   Tangible Net Worth     14  
 
  1.83   Tenant     14  
 
  1.84   Tenant’s Personal Property     15  
 
  1.85   Term     15  
 
  1.86   Unsuitable for Its Permitted Use     15  
 
  1.87   Work     16   ARTICLE 2 LEASED PROPERTY AND TERM     16  
 
  2.1   Leased Property     16  
 
  2.2   Condition of Leased Property     17  
 
  2.3   Fixed Term     18  
 
  2.4   Extended Terms     18  
 
  2.5   Substitution of Properties; Sale of Non-Economic Property, Etc.     19  
ARTICLE 3 RENT     24  



ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
               
 
  3.1   Rent     24  
 
  3.2   Late Payment of Rent, Etc.     29  
 
  3.3   Net Lease     29  
 
  3.4   No Termination, Abatement, Etc.     29   ARTICLE 4 USE OF THE LEASED
PROPERTY     30  
 
  4.1   Permitted Use     30  
 
  4.2   Compliance with Legal/Insurance Requirements, Etc.     31  
 
  4.3   Environmental Matters     32   ARTICLE 5 MAINTENANCE AND REPAIRS     34
 
 
  5.1   Maintenance and Repair     34  
 
  5.2   Tenant’s Personal Property     36  
 
  5.3   Yield Up     36  
 
  5.4   Management Agreement     37   ARTICLE 6 IMPROVEMENTS, ETC.     38  
 
  6.1   Improvements to the Leased Property     38  
 
  6.2   Salvage     39   ARTICLE 7 LIENS     39  
 
  7.1   Liens     39  
 
  7.2   Subordination of Landlord’s Lien     39   ARTICLE 8 PERMITTED CONTESTS  
  40   ARTICLE 9 INSURANCE AND INDEMNIFICATION     41  
 
  9.1   General Insurance Requirements     41  
 
  9.2   Waiver of Claims and Subrogation     45  
 
  9.3   Miscellaneous     45  
 
  9.4   No Separate Insurance     46  
 
  9.5   Indemnification of Landlord     46   ARTICLE 10 CASUALTY     47  
 
  10.1   Insurance Proceeds     47  
 
  10.2   Damage or Destruction     47  
 
  10.3   Damage Near End of Term     49  
 
  10.4   Tenant’s Property     50  
 
  10.5   Restoration of Tenant’s Property     50  
 
  10.6   No Abatement of Rent     50  
 
  10.7   Waiver     50   ARTICLE 11 CONDEMNATION     50  
 
  11.1   Total Condemnation, Etc.     50  
 
  11.2   Partial Condemnation     50  
 
  11.3   No Abatement of Rent     52  
 
  11.4   Temporary Condemnation     52  
 
  11.5   Allocation of Award     52   ARTICLE 12 DEFAULTS AND REMEDIES     53  
 
  12.1   Events of Default     53  
 
  12.2   Remedies     56  
 
  12.3   Tenant’s Waiver     57  
 
  12.4   Application of Funds     57  
 
  12.5   Landlord’s Right to Cure Tenant’s Default     58   ARTICLE 13 HOLDING
OVER     58   ARTICLE 14 LANDLORD DEFAULT     58  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page  
 
                ARTICLE 15 PURCHASE RIGHTS     59   ARTICLE 16 SUBLETTING AND
ASSIGNMENT     60  
 
  16.1   Subletting and Assignment     60  
 
  16.2   Required Sublease Provisions     63  
 
  16.3   Permitted Sublease     64  
 
  16.4   Sublease Limitation     65   ARTICLE 17 ESTOPPEL CERTIFICATES AND
FINANCIAL STATEMENTS     65  
 
  17.1   Estoppel Certificates     65  
 
  17.2   LTF Financial Statements     65  
 
  17.3   Other Financial Statements     67  
 
  17.4   General     68   ARTICLE 18 LANDLORD’S RIGHT TO INSPECT     69  
ARTICLE 19 EASEMENTS     69  
 
  19.1   Grant of Easements     69  
 
  19.2   Exercise of Rights by Tenant     70  
 
  19.3   Permitted Encumbrances     70   ARTICLE 20 RIGHT OF FIRST OFFER     70
 
 
  20.1   Right of First Offer     70  
 
  20.2   Attornment     71  
 
  20.3   General     71   ARTICLE 21 REPRESENTATIONS AND WARRANTIES     72  
 
  21.1   Representations of Tenant     72  
 
  21.2   Representations of Landlord     73   ARTICLE 22 FACILITY MORTGAGES    
74  
 
  22.1   Landlord May Grant Liens     75  
 
  22.2   Subordination of Lease     75  
 
  22.3   Notice to Mortgagee and Superior Landlord     77   ARTICLE 23
ADDITIONAL COVENANTS OF TENANT     77  
 
  23.1   Prompt Payment of Indebtedness     77  
 
  23.2   Conduct of Business     77  
 
  23.3   Maintenance of Accounts and Records     78  
 
  23.4   Notice of Litigation, Etc.     78  
 
  23.5   Liens and Encumbrances     78   ARTICLE 24 MISCELLANEOUS     78  
 
  24.1   Limitation on Payment of Rent     78  
 
  24.2   No Waiver     79  
 
  24.3   Remedies Cumulative     79  
 
  24.4   Severability     79  
 
  24.5   Acceptance of Surrender     79  
 
  24.6   No Merger of Title     80  
 
  24.7   Conveyance by Landlord     80  
 
  24.8   Quiet Enjoyment     80  
 
  24.9   No Recordation     80  
 
  24.10   Notices     81  
 
  24.11   Construction     82  
 
  24.12   Counterparts; Headings     83  
 
  24.13   Applicable Law, Etc.     83  
 
  24.14   Right to Make Agreement     83  
 
  24.15   Attorneys’ Fees     84  

iv



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS LEASE AGREEMENT is entered into as of August 21, 2008, by and between
SNH LTF PROPERTIES LLC, a Maryland limited liability company, as landlord, and
(ii) LTF REAL ESTATE COMPANY, INC., a Minnesota corporation, as tenant
(“Tenant”).
WITNESSETH:
     WHEREAS, Landlord owns fee simple title to the four (4) Properties (this
and other capitalized terms used and not otherwise defined herein having the
meanings ascribed to such terms in Article 1) described on Exhibits A-1 — A-4;
and
     WHEREAS, Landlord wishes to lease the Properties to Tenant and Tenant
wishes to lease the Properties from Landlord, all subject to and upon the terms
and conditions herein set forth;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
ARTICLE 1
DEFINITIONS
     For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires, (a) the terms defined in this Article
shall have the meanings assigned to them in this Article and include the plural
as well as the singular, (b) all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.
     1.1 “Acquiring Guarantor” shall mean any successor in interest to any
Guarantor, which shall be deemed to include, without limitation, any successor
in interest to a Guarantor resulting from any direct or indirect Change in
Control of such Guarantor.
     1.2 “Additional Charges” shall have the meaning given such term in Section
3.1.2.

 



--------------------------------------------------------------------------------



 



     1.3 “Affiliated Person” shall mean, with respect to any Person, (a) in the
case of any such Person which is a partnership, any partner in such partnership,
(b) in the case of any such Person which is a limited liability company, any
member of such company, (c) any other Person which is a Parent, a Subsidiary, or
a Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (a) and (b), (d) any other Person
who is an officer, director, trustee or employee of, or partner in or member of,
such Person or any Person referred to in the preceding clauses (a), (b) and (c),
and (e) any other Person who is a member of the Immediate Family of such Person
or of any Person referred to in the preceding clauses (a) through (d).
     1.4 “Agreement” shall mean this Lease Agreement, including Exhibits A-1
through A-4 hereto, as it and they may be amended from time to time as herein
provided.
     1.5 “Applicable Laws” shall mean all applicable laws, statutes,
regulations, rules, ordinances, codes, licenses, permits and orders, from time
to time in existence, of all courts of competent jurisdiction and Government
Agencies, and all applicable judicial and administrative and regulatory decrees,
judgments and orders, including common law rulings and determinations, relating
to injury to, or the protection of, real or personal property or human health or
the Environment, including, without limitation, all valid and lawful
requirements of courts and other Government Agencies pertaining to reporting,
licensing, permitting, investigation, remediation and removal of underground
improvements (including, without limitation, treatment or storage tanks, or
water, gas or oil wells), or emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pesticides, petroleum or
petroleum products, pollutants, contaminants or hazardous or toxic substances,
materials or wastes whether solid, liquid or gaseous in nature, into the
Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances,
underground improvements (including, without limitation, treatment or storage
tanks, or water, gas or oil wells), or pollutants, contaminants or hazardous or
toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature.
     1.6 “Award” shall mean all compensation, sums or other value awarded, paid
or received by virtue of a total or partial Condemnation of any of the Leased
Property (after deduction of

-2-



--------------------------------------------------------------------------------



 



all reasonable legal fees and other reasonable costs and expenses, including,
without limitation, expert witness fees, incurred by Landlord, in connection
with obtaining any such award).
     1.7 “Business Day” shall mean any day other than Saturday, Sunday, or any
other day on which banking institutions in The Commonwealth of Massachusetts are
authorized by law or executive action to close.
     1.8 “Capital Addition” shall mean, with respect to any Property, any
renovation, repair or improvement to such Property, the cost of which
constitutes a Capital Expenditure.
     1.9 “Capital Expenditure” shall mean any expenditure treated as capital in
nature in accordance with GAAP.
     1.10 “Change in Control” shall mean, with respect to any Person, (a) the
acquisition by any other Person, or two or more other Persons acting in concert,
of beneficial ownership (within the meaning of Rule 13d-3 of the SEC) of 50% or
more, or rights, options or warrants to acquire 50% or more, of the outstanding
shares of voting stock of Tenant or any Guarantor, as the case may be, or
(b) the merger or consolidation of (A) Tenant or any Guarantor, as the case may
be, with or into any other Person (other than the merger or consolidation of any
Person into Tenant or such Guarantor that does not result in a Change in Control
of Tenant or such Guarantor under clause (a) of this definition) or (B) any
Subsidiary of any Guarantor, the Equity Interests of which, (or assets of which,
if owned by such Guarantor) if not retained by such Guarantor, would result in a
reduction of the Tangible Net Worth of such Guarantor to less than the Required
Net Worth, with or into any Person (other than a consolidation or merger with or
into a wholly-owned, direct or indirect subsidiary of such Guarantor);
excluding, however, any such acquisition effected through the trading of shares
conducted in the ordinary course on any applicable stock exchange on which such
shares may be listed.
     1.11 “Claims” shall have the meaning given such term in Article 8.
     1.12 “Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as from time
to time amended.

-3-



--------------------------------------------------------------------------------



 



     1.13 “Commencement Date” shall mean the date of this Agreement.
     1.14 “Condemnation” shall mean, with respect to any Property, (a) the
exercise of any governmental power with respect to such Property, whether by
legal proceedings or otherwise, by a Condemnor of its power of condemnation,
(b) a voluntary sale or transfer of such Property by Landlord to any Condemnor,
either under threat of condemnation or while legal proceedings for condemnation
are pending, or (c) a taking or voluntary conveyance of all or part of such
Property, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any condemnation or other eminent domain
proceeding affecting such Property, whether or not the same shall have actually
been commenced.
     1.15 “Condemnor” shall mean any public or quasi-public Person, having the
power of Condemnation.
     1.16 “Date of Taking” shall mean, with respect to any Property, the date
the Condemnor has the right to possession of such Property, or any portion
thereof, in connection with a Condemnation.
     1.17 “Default” shall mean any event or condition which with the giving of
notice and/or lapse of time would ripen into an Event of Default.
     1.18 “Disbursement Rate” shall mean an annual rate of interest, as of the
date of determination, equal to the greater of (i) the Interest Rate and
(ii) the per annum rate for fifteen (15) year U.S. Treasury Obligations as
published in The Wall Street Journal plus four hundred fifty (450) basis points;
provided, however, that in no event shall the Disbursement Rate exceed eleven
and one half percent (11.5%).
     1.19 “Easement Agreement” shall mean any conditions, covenants and
restrictions, easements, declarations, licenses and other agreements which are
Permitted Encumbrances and such other agreements as may be granted in accordance
with Section 19.1.
     1.20 “Encumbrance” shall have the meaning given such term in Section 22.1.

-4-



--------------------------------------------------------------------------------



 



     1.21 “Entity” shall mean any corporation, general or limited partnership,
limited liability company or partnership, stock company or association, joint
venture, association, company, trust, bank, trust company, land trust, business
trust, cooperative, any government or agency, authority or political subdivision
thereof or any other entity.
     1.22 “Environment” shall mean soil, surface waters, ground waters, land,
stream, sediments, surface or subsurface strata and ambient air.
     1.23 “Environmental Obligation” shall have the meaning given such term in
Section 4.3.1.
     1.24 “Environmental Notice” shall have the meaning given such term in
Section 4.3.1.
     1.25 “Equity Interest” shall mean any and all shares, interests,
participations, rights or other equivalents (whether or not voting) of corporate
stock, membership interests of any limited liability company, partnership
interests of any partnership and any other equity security or ownership interest
in a Person.
     1.26 “Event of Default” shall have the meaning given such term in Section
12.1.
     1.27 “Extended Terms” shall have the meaning given such term in
Section 2.4.
     1.28 “Facility Mortgage” shall mean any Encumbrance placed upon the Leased
Property, or any portion thereof, in accordance with Article 22.
     1.29 “Facility Mortgagee” shall mean the holder of any Facility Mortgage.
     1.30 “Fair Market Value” shall mean, with respect to any Property, the
price that a willing buyer not compelled to buy would pay a willing seller not
compelled to sell for such Property, (a) assuming the same is unencumbered by
this Lease, (b) assuming such seller shall pay the closing costs generally paid
by a seller of real property in the state in which such property is located and
that such buyer shall pay closing costs generally paid by a buyer of real
property in the state in which such property is located, and (b) not taking into
account any

-5-



--------------------------------------------------------------------------------



 



reduction in value resulting from any indebtedness to which such property is
subject.
     1.31 “Financial Officer’s Certificate” shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer (or such officers’ authorized designee) of such Person, duly
authorized, accompanying the financial statements required to be delivered by
such Person pursuant to Section 17.2, in which such officer shall certify
(a) that such statements have been properly prepared in accordance with GAAP and
are true, correct and complete in all material respects and fairly present the
consolidated financial condition of such Person at and as of the dates thereof
and the results of its and their operations for the periods covered thereby, and
(b), in the event that the certifying party is an officer of Tenant and the
certificate is being given in such capacity, certify that no Event of Default
has occurred and is continuing hereunder.
     1.32 “Financials” shall mean, for any Fiscal Year or fiscal quarter of any
Person, annual audited and quarterly unaudited financial statements, as the case
may be, of such Person prepared on a consolidated basis, including such Person’s
consolidated balance sheet and the related statements of income and cash flows,
all in reasonable detail, and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year,
and prepared in accordance with GAAP throughout the periods reflected.
     1.33 “Fiscal Year” shall mean the calendar year or such other annual period
designated by Tenant and approved by Landlord.
     1.34 “Fitness Center” shall mean, with respect to any Property,
collectively, the athletic club/fitness center/wellness center from time to time
operated on such Property.
     1.35 “Fixed Term” shall have the meaning given such term in Section 2.3.
     1.36 “Fixtures” shall have the meaning given such term in Section 2.1(d).
     1.37 “FMV Rent” shall mean the minimum base rental that a willing tenant
not compelled to rent would pay a willing

-6-



--------------------------------------------------------------------------------



 



landlord not compelled to lease for the use and occupancy of the Leased Property
(including all Capital Additions, but specifically excluding, without
limitation, (A) Capital Additions consisting of one or more additional
structures annexed to any portion of the Leased Improvements with respect to any
Property, or the material expansion of the Leased Improvements, which are
constructed and paid for by Tenant during the Term in order to improve
materially the quality of the Fitness Center located at such Property and which
addition or expansion is not otherwise required by the terms of this Lease, and
(B) the payment by Tenant of Additional Charges as contemplated by this
Agreement) on the terms and conditions of this Agreement for the term in
question, and determined in accordance with the provisions of Section 3.1.1(c).
     1.38 “GAAP” shall mean generally accepted accounting principles
consistently applied.
     1.39 “Government Agencies” shall mean any court, agency, authority, board
(including, without limitation, environmental protection, planning and zoning),
bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit of the United States
or any State or any county or any political subdivision of any of the foregoing,
whether now or hereafter in existence, having jurisdiction over Tenant or the
Leased Property or any portion thereof or any Fitness Center operated thereon.
     1.40 “Guarantor” shall mean LTF, and each and every other Acquiring
Guarantor and each such Guarantor’s permitted successors and assigns, expressly
excluding, however, any such Guarantor released from its liabilities and
obligations under its Guaranty pursuant to the terms of Section 16.1.
     1.41 “Guaranty” shall mean the LTF Guaranty, and each and every other
guaranty agreement executed by a Guarantor in favor of Landlord pursuant to
which Tenant’s obligations under this Agreement are guaranteed, together with
all modifications, amendments and supplements thereto.
     1.42 “Hazardous Substances” shall mean any substance:
     (a) the presence of which requires or may hereafter require notification,
investigation or remediation under any federal, state or local statute,
regulation, rule, ordinance, order, action or policy; or

-7-



--------------------------------------------------------------------------------



 



     (b) which is or becomes defined as a “hazardous waste”, “hazardous
material” or “hazardous substance” or “pollutant” or “contaminant” under any
present or future federal, state or local statute, regulation, rule or ordinance
or amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. section 6901 et seq.) and
the regulations promulgated thereunder; or
     (c) which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, any state of the United States,
or any political subdivision thereof; or
     (d) the presence of which on the Leased Property, or any portion thereof,
causes or materially threatens to cause an unlawful nuisance upon the Leased
Property, or any portion thereof, or to adjacent properties or poses or
materially threatens to pose a hazard to the Leased Property, or any portion
thereof, or to the health or safety of persons on or about the Leased Property,
or any portion thereof; or
     (e) without limitation, which contains gasoline, diesel fuel or other
petroleum hydrocarbons or volatile organic compounds; or
     (f) without limitation, which contains polychlorinated biphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or
     (g) without limitation, which contains or emits radioactive particles,
waves or material.
     1.43 “Immediate Family” shall mean, with respect to any individual, such
individual’s spouse, parents, brothers, sisters, children (natural or adopted),
stepchildren, grandchildren, grandparents, parents-in-law, brothers-in-law,
sisters-in-law, nephews and nieces.

-8-



--------------------------------------------------------------------------------



 



     1.44 “Impositions” shall mean, collectively, all taxes (including, without
limitation, all taxes imposed under the laws of any State, as such laws may be
amended from time to time, and all ad valorem, sales and use, or similar taxes
as the same relate to or are imposed upon Landlord, Tenant or the business
conducted upon the Leased Property), assessments (including, without limitation,
all assessments for public improvements or benefit, whether or not commenced or
completed, or due and payable, prior to the date hereof), water, sewer or other
rents and charges, excises, tax levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or the business conducted thereon by Tenant (including all
interest and penalties thereon due to any failure in payment by Tenant), which
at any time prior to, during or in respect of the Term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Landlord’s interest in the
Leased Property, (b) the Leased Property or any part thereof or any rent
therefrom or any estate, right, title or interest therein, (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Property or the leasing or use of the Leased Property
or any part thereof by Tenant or (d) as a result of the sale, exchange or other
disposition of the Leased Property (including, without limitation, any
Substitute Property) by LTF, Tenant or any of their Affiliated Persons, to
Landlord, including, without limitation, any bulk sales, excise or like tax;
provided, however, that nothing contained herein shall be construed to require
Tenant to pay and the term “Impositions” shall not include (i) any tax based on
net income, excess profits or other similar tax imposed on Landlord and based on
Landlord’s net income or net worth, (ii) any net revenue tax of Landlord,
(iii) any transfer fee, capital gains tax or other tax imposed with respect to
the sale, exchange or other disposition by Landlord of the Leased Property or
the proceeds thereof, (iv) any single business, gross receipts tax, transaction
privilege, rent or similar taxes as the same relate to or are imposed upon
Landlord, (v) any interest or penalties imposed on Landlord as a result of the
failure of Landlord to file any return or report timely and in the form
prescribed by law or to pay any tax or imposition, except to the extent such
failure is a result of a breach by Tenant of its obligations pursuant to
Section 3.1.2, (vi) any impositions imposed on Landlord that are a result of

-9-



--------------------------------------------------------------------------------



 



Landlord not being considered a “United States person” as defined in
Section 7701(a)(30) of the Code, (vii) any impositions that are enacted or
adopted by their express terms as a substitute for any tax that would not have
been payable by Tenant pursuant to the terms of this Agreement, (viii) any
impositions imposed as a result of a breach of covenant or representation by
Landlord in any agreement governing Landlord’s conduct or operation or as a
result of the negligence or willful misconduct of Landlord or (ix) any estate,
inheritance, succession, gift or similar tax imposed on Landlord.
     1.45 “Insurance Requirements” shall mean all terms of any insurance policy
required by this Agreement and all requirements of the issuer of any such policy
and all orders, rules and regulations and any other requirements of the National
Board of Fire Underwriters (or any other body exercising similar functions)
binding upon Landlord, Tenant, any Manager or the Leased Property.
     1.46 “Interest Rate” shall mean nine percent (9%) per annum.
     1.47 “Land” shall have the meaning given such term in Section 2.1(a).
     1.48 “Landlord” shall have the meaning given such term in the preambles to
this Agreement and shall also include its permitted successors and assigns.
     1.49 “Landlord Default” shall have the meaning given such term in
Article 14.
     1.50 “Landlord Liens” shall mean liens on or against the Leased Property or
any payment of Rent (a) which result from any act of, grant by, agreement of, or
any claim against, Landlord or any owner of a direct or indirect interest in the
Leased Property, or which result from any violation by Landlord of any terms of
this Agreement, or (b) which result from liens in favor of any taxing authority
by reason of any tax owed by Landlord or any fee owner of a direct or indirect
interest in the Leased Property; provided, however, that “Landlord Lien” shall
not include any lien resulting from any tax for which Tenant is obligated to pay
or indemnify Landlord against until such time as Tenant shall have already paid
to or on behalf of Landlord the tax or the required indemnity with respect to
the same or any action taken by Landlord at Tenant’s request.

-10-



--------------------------------------------------------------------------------



 



     1.51 “Lease Year” shall mean any Fiscal Year or portion thereof during the
Term.
     1.52 “Leased Improvements” shall have the meaning given such term in
Section 2.1(b).
     1.53 “Leased Intangible Property” shall mean, with respect to the Leased
Property, all transferable or assignable (a) permits, certificates of occupancy,
operating permits, sign permits, development rights and approvals granted by any
public body or by any private party pursuant to a recorded instrument relating
to the Leased Property, (b) certificates, licenses, warranties and guarantees
owned or held by Landlord, and (c) any and all reserved and other rights
relating to the Leased Property and the documents and agreements creating or
otherwise pertaining to the Leased Property.
     1.54 “Leased Personal Property” shall have the meaning given such term in
Section 2.1(e).
     1.55 “Leased Property” shall have the meaning given such term in
Section 2.1.
     1.56 “Legal Requirements” shall mean all federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations, certificates of need, authorizations and
regulations necessary to operate any Property for its Permitted Use, and (b) all
covenants, agreements, restrictions and encumbrances contained in any
instruments at any time in force affecting any Property, including those which
may (i) require material repairs, modifications or alterations in or to any
Property or (ii) in any way materially and adversely affect the use and
enjoyment thereof, but excluding any requirements arising as a result of
Landlord’s status as a real estate investment trust.
     1.57 “Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
indebtedness or performance of any other obligation in priority to payment of
its general creditors.

-11-



--------------------------------------------------------------------------------



 



     1.58 “LTF” shall mean Life Time Fitness, Inc., a Minnesota corporation, and
its permitted successors and assigns.
     1.59 “LTF Guaranty” shall mean that certain Guaranty of Lease Agreement,
dated as of the date hereof, from LTF to Landlord guaranteeing the payment and
performance by Tenant of all of Tenant’s obligations under this Agreement.
     1.60 “Management Agreement” shall mean, with respect to any Property, any
operating or management agreement from time to time entered into by Tenant with
respect to such Property in accordance with the provisions of this Agreement,
together with all amendments, modifications and supplements thereto.
     1.61 “Manager” shall mean, with respect to any Property, the operator or
manager under any Management Agreement from time to time in effect with respect
to such Property, and its permitted successors and assigns.
     1.62 “Minimum Rent” shall mean shall mean Nine Million Ninety Thousand Nine
Hundred Nine and 12/100 Dollars ($9,090,909.12) per annum, subject to adjustment
as hereinafter provided.
     1.63 “Notice” shall mean a notice given in accordance with Section 24.10.
     1.64 “Offer” shall have the meaning given such term in Section 2.5.
     1.65 “Officer’s Certificate” shall mean a certificate signed by an officer
or other duly authorized individual of the certifying Entity duly authorized by
the board of directors or other governing body of the certifying Entity.
     1.66 “Overdue Rate” shall mean, on any date, a per annum rate of interest
equal to the lesser of fifteen percent (15%) and the maximum rate then permitted
under applicable law.
     1.67 “Parent” shall mean, with respect to any Person, any Person which owns
directly, or indirectly through one or more Subsidiaries or Affiliated Persons,
fifty percent (50%) or more of the voting or beneficial interest in, or
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.

-12-



--------------------------------------------------------------------------------



 



     1.68 “Permitted Encumbrances” shall mean, with respect to any Property, all
rights, restrictions, and easements of record set forth on Schedule B to the
applicable owner’s title insurance policy issued to Landlord with respect to
such Property, plus any other encumbrances as may have been granted or caused by
Landlord or otherwise consented to in writing by Landlord from time to time.
     1.69 “Permitted Use” shall mean, with respect to any Property, any use of
such Property permitted pursuant to Section 4.1.1.
     1.70 “Person” shall mean any individual or Entity, and the heirs,
executors, administrators, legal representatives, successors and assigns of such
Person where the context so admits.
     1.71 “Property” shall have the meaning given such term in Section 2.1.
     1.72 “Qualified Appraiser” shall mean any disinterested person who is a
member in good standing of the American Institute of Real Estate Appraisers or
the American Society of Real Estate Counselors (or the successor to either of
such organizations) and who has had not less than ten (10) years’ experience in
appraising and valuing health clubs/fitness centers/wellness centers of the
size, type and nature of the Leased Property.
     1.73 “Rent” shall mean, collectively, the Minimum Rent and Additional
Charges.
     1.74 “Rent Adjustment Rate” shall mean an annual rate equal to the lesser
of (x) seven percent (7%) and (y) the sum of the per annum rate for ten
(10) year U.S. Treasury Obligations as published in The Wall Street Journal as
of the date of the sale or rejection (or deemed rejection) of an Offer pursuant
to Section 2.5, plus one hundred (100) basis points.
     1.75 “SEC” shall mean the Securities and Exchange Commission.
     1.76 “Security Deposit” shall have the meaning given such term in Section
16.1.

-13-



--------------------------------------------------------------------------------



 



     1.77 “State” shall mean, with respect to any Property, the state,
commonwealth or district in which such Property is located.
     1.78 “Subsidiary” shall mean, with respect to any Person, any Entity (a) in
which such Person owns directly, or indirectly, the shares of stock, equity
interest or other beneficial interest having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such Entity, or (b) which such Person otherwise has the right or power to
control (whether by contract, through ownership of securities or otherwise).
     1.79 “Substitute Property” shall have the meaning given such term in
Section 2.5.
     1.80 “Substitution Date” shall have the meaning given such term in
Section 2.5.
     1.81 “Successor Landlord” shall have the meaning given such term in Section
22.2.
     1.82 “Tangible Net Worth” shall mean, with respect to any Person
(determined on a consolidated basis), the excess of total assets over total
liabilities, total assets and total liabilities each to be determined in
accordance with GAAP, excluding, however, from the determination of total
assets: (a) goodwill, organizational expenses, research and development
expenses, trademarks, trade names, copyrights, patents, patent applications,
licenses and rights in any thereof, and other similar intangibles; (b) all
deferred charges or unamortized debt discount and expense; (c) all reserves
carried and not deducted from assets; (d) treasury stock and capital stock,
obligations or other securities of, or capital contributions to, or investments
in, any Subsidiary; (e) securities which are not readily marketable; (f) any
write-up in the book value of any asset resulting from a revaluation thereof
subsequent to the Commencement Date; (g) deferred gain; and (h) any items not
included in clauses (a) through (g) above that are treated as intangibles in
conformity with GAAP.
     1.83 “Tenant” shall have the meaning given such term in the preambles to
this Agreement and shall also include its permitted successors and assigns.

-14-



--------------------------------------------------------------------------------



 



     1.84 “Tenant’s Personal Property” shall mean (a) all items of personal
property, equipment and trade fixtures (so long as the same are not necessary
for the operation of the Improvements and the Property as opposed to the
business from time to time conducted at the Property) located in or on the
Leased Property, and whether or however attached to the Leased Improvements, at
any time that are necessary or incidental to the business from time to time
conducted at the Leased Property, including, without limitation,
exercise/fitness equipment, kitchen equipment and furnishings, work stations,
portable or movable partitions, receptionist desks, computer installations
(including computers, computer hardware, raised flooring designated solely for
the computer system, freestanding supplemental air conditioning or cooling
systems therefor), communications systems and equipment, financial services
equipment (such as ATM’s), credenzas, safes, bulletin boards, book shelves and
file cabinets; (b) all furniture, inventory, machinery (so long as the same are
not necessary for the operation of the Improvements and the Property as opposed
to the business from time to time conducted at the Property), racking, shelving,
and other personal property; (c) all personal property, equipment or trade
fixtures which is either not owned by Landlord, Tenant or any of their
respective Affiliated Persons, or is on consignment to Tenant or any of its
Affiliated Persons, including any personal property owned by Tenant’s,
subtenant’s, employees or invitees (other than Affiliated Persons of Tenant);
(d) all signs and other forms of business identification; (e) all operating and
other permits, licenses and approvals, warranties, guaranties indemnities and
similar rights (so long as the same are not necessary for the operation of the
Improvements and the Property as opposed to the business from time to time
conducted at the Property), and (f) all other items of personal property (so
long as the same are not necessary for the operation of the Improvements and the
Property as opposed to the business from time to time conducted at the
Property).
     1.85 “Term” shall mean, collectively, the Fixed Term and the Extended
Terms, to the extent properly exercised pursuant to the provisions of
Section 2.4, unless sooner terminated pursuant to the provisions of this
Agreement.
     1.86 “Unsuitable for Its Permitted Use” shall mean, with respect to any
Property, a state or condition of such Property such that (a) following any
damage or destruction involving such Property, such Property cannot be operated
on a commercially

-15-



--------------------------------------------------------------------------------



 



practicable basis for its Permitted Use and it cannot reasonably be expected to
be restored to substantially the same condition as existed immediately before
such damage or destruction, and as otherwise required by Section 10.2.4, within
twelve (12) months following such damage or destruction or such longer period of
time as to which business interruption insurance is available to cover Rent and
other costs related to the applicable Property following such damage or
destruction, or (b) as the result of a partial taking by Condemnation, such
Property cannot be operated, in the good faith judgment of Tenant, on a
commercially practicable basis for its Permitted Use.
     1.87 “Work” shall have the meaning given such term in Section 10.2.4.
ARTICLE 2
LEASED PROPERTY AND TERM
     2.1 Leased Property. Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant leases from Landlord
all of Landlord’s right, title and interest in and to all of the following (each
of items (a) through (g) below which, as of the Commencement Date, relates to
any single Fitness Center, a “Property” and, collectively, the “Leased
Property”):
     (a) those certain tracts, pieces and parcels of land, as more particularly
described in Exhibits A-1 through A-4, attached hereto and made a part hereof
(the “Land”);
     (b) all buildings, structures and other improvements of every kind
including, but not limited to, alleyways and connecting tunnels, sidewalks,
utility pipes, conduits and lines (on-site and off-site), parking areas and
roadways appurtenant to such buildings and structures presently situated upon
the Land (collectively, the “Leased Improvements”);
     (c) all easements, rights and appurtenances relating to the Land and the
Leased Improvements;
     (d) all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Leased Improvements,
including, without limitation, all furnaces, boilers, heaters,

-16-



--------------------------------------------------------------------------------



 



electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Tenant’s Personal Property
(collectively, the “Fixtures”);
     (e) all machinery, equipment, furnishings, moveable walls or partitions, or
other personal property of any kind or description necessary for the operation
of the Improvements at the Property as opposed to the business from time to time
conducted at the Property, and located on or in the Leased Improvements, and all
modifications, replacements, alterations and additions to such personal
property, except items, if any, included within the category of Fixtures, but
specifically excluding all items included within the category of Tenant’s
Personal Property (collectively, the “Leased Personal Property”);
     (f) all of the Leased Intangible Property but specifically excluding all
items included within the category of Tenant’s Personal Property; and
     (g) any and all leases of space in the Leased Improvements, if any.
     2.2 Condition of Leased Property. Tenant acknowledges receipt and delivery
of possession of the Leased Property and Tenant accepts the Leased Property in
its “as is” condition, subject to the rights of parties in possession, the
existing state of title, including all covenants, conditions, restrictions,
reservations, mineral leases, easements and other matters of record or that are
visible or apparent on the Leased Property, all applicable Legal Requirements,
the lien of any financing instruments, mortgages and deeds of trust existing
prior to the Commencement Date or permitted by the terms of this Agreement, and
such other matters which would be disclosed by an inspection of the Leased
Property and the record title thereto or by an accurate survey thereof. TENANT
REPRESENTS THAT IT HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING
AND HAS FOUND THE CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON

-17-



--------------------------------------------------------------------------------



 



ANY REPRESENTATION OR WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES
WITH RESPECT THERETO AND TENANT WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN
RESPECT OF THE CONDITION OF THE LEASED PROPERTY. LANDLORD MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY
PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE
TO BE BORNE BY TENANT. To the maximum extent permitted by law, however, Landlord
hereby assigns to Tenant all of Landlord’s rights to proceed against any
predecessor in interest or insurer for breaches of warranties or representations
or for latent defects in the Leased Property. Landlord shall fully cooperate
with Tenant in the prosecution of any such claims, in Landlord’s or Tenant’s
name, all at Tenant’s sole cost and expense. Tenant shall indemnify, defend, and
hold harmless Landlord from and against any loss, cost, damage or liability
(including reasonable attorneys’ fees) incurred by Landlord in connection with
such cooperation.
     2.3 Fixed Term. The initial term of this Agreement (the “Fixed Term”) shall
commence on the Commencement Date and shall expire on August 31, 2028.
     2.4 Extended Terms. Provided that no Event of Default shall have occurred
and be continuing, Tenant shall have the right to extend the Term for six
(6) consecutive renewal terms of five (5) years each (each, an “Extended Term”
and collectively, the “Extended Terms”).
     Each Extended Term shall commence on the day succeeding the expiration of
the Fixed Term or the preceding Extended Term, as the case may be. All of the
terms, covenants and provisions of this Agreement shall apply to each such
Extended Term, except that (a) Tenant shall have no right to extend the Term
beyond the expiration of the sixth (6th) Extended Term and (b) Minimum Rent
during the first Fiscal Year of the third (3rd), fourth (4th), fifth (5th) and
sixth (6th) Extended Terms shall be adjusted in accordance with
Section 3.1.1(b). Provided that this Agreement shall not have been terminated
pursuant to any provision hereof, the Term shall be automatically extended for
an Extended Term, unless Tenant shall give Landlord Notice not later than twelve
months prior to the scheduled expiration of the then-current Term that Tenant
elects not to so extend the Term of this Agreement, it being understood and
agreed that time

-18-



--------------------------------------------------------------------------------



 



shall be of the essence with respect to the giving of such Notice. If Tenant
shall give Notice that it elects not to extend the Term in accordance with this
Section 2.4, this Agreement shall automatically terminate at the end of the
then-current Term, and Tenant shall have no further option to extend the Term of
this Agreement. Otherwise, the extension of this Agreement shall be
automatically effected without the execution of any additional documents; it
being understood and agreed, however, that Tenant and Landlord shall execute
such documents and agreements as either party shall reasonably require to
evidence the same.
     2.5 Substitution of Properties; Sale of Non-Economic Property, Etc.
     (a) Substitution of Properties. Subject to the terms of this Section 2.5,
provided that (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) not less than one (1) year shall remain in the Term, Tenant
shall have the right, upon not less than thirty (30) days prior written notice
to Landlord, to elect to substitute one or more properties (collectively, the
“Substitute Properties” or individually, “Substitute Property”) for such
Property on the date specified in such notice (the “Substitution Date”). Such
notice shall include (a) an Officer’s Certificate, setting forth in reasonable
detail the reason(s) for the substitution and the proposed Substitution Date,
and (b) designate one or more Substitute Properties for each Property to be
substituted for which each such Substitute Property has a Fair Market Value not
less than the Fair Market Value of the Property being replaced at the time of
such proposed substitution.
     (b) Substitution Procedures.

  (i)   If Tenant shall initiate a substitution pursuant to Section 2.5(a) or
2.5(b), Landlord shall have a period of thirty (30) days within which to review
the designated property or properties and such additional information to
determine if it conforms to the requirements of Sections 2.5(a), 2.5(b) and
2.5(c).     (ii)   Landlord shall not be obligated to substitute a property as
set forth in this Section 2.5 unless (i) Landlord shall determine the Fair
Market

-19-



--------------------------------------------------------------------------------



 



      Value of the Substitute Property is not less than the Fair Market Value of
the Property proposed to be replaced immediately before such substitution and
(ii) the delivery of an opinion of counsel for Landlord confirming that (w) the
substitution of the Substitute Property for such Property will qualify as an
exchange solely of property of a like-kind under Section 1031 of the Code, in
which, generally, except for “boot”, no gain or loss will be recognized by
Landlord, (x) the substitution will not result in ordinary recapture income to
Landlord pursuant to Section 1250(d)(4) of the Code or any other provision of
the Code, (y) the substitution will result in income, if any, to Landlord of a
type described in Section 856(c)(2) or (3) of the Code and will not result in
the tax imposed under Section 857(b)(6) of the Code, and (z) the substitution,
together with all other substitutions made or requested by Tenant, during the
relevant time period, will not jeopardize the qualification of Landlord as a
real estate investment trust under Sections 856-860 of the Code. Landlord shall
use reasonable efforts to obtain such opinion.

  (iii)   The Rent under this Agreement shall not be affected by any
substitution.

     (c) If Tenant elects to substitute one or more Substitute Properties for a
Property, the Substitute Property shall become a Property hereunder on the
Substitution Date as of which Tenant shall have delivered to Landlord all of the
following:

  (i)   Current appraisals or other evidence satisfactory to Landlord, in its
reasonable discretion, as to the then current Fair Market Value and the
projected residual values of such Substitute Property and the Property as to
which such substitution is being made;     (ii)   All available revenue data
relating to the Substitute Property for the period from the date of opening for
business of the Fitness Center on such Substitute Property to the date of
Tenant’s

-20-



--------------------------------------------------------------------------------



 



      most recent Fiscal Year end, or for the most recent three (3) years,
whichever is less;

  (iii)   An Officer’s Certificate certifying that (A) the Substitute Property
has been accepted by Tenant for all purposes of this Agreement and there has
been no unrepaired material damage to the improvements located thereon, nor is
any Condemnation pending or threatened with respect thereto; (B) all appropriate
permits, licenses and certificates (including, but not limited to, a permanent,
unconditional certificate of occupancy and all licenses, permits and approvals)
which are necessary to permit the use of the Substitute Property in accordance
with the provisions of this Agreement have been obtained and are in full force
and effect; (C) under applicable zoning and land use laws, ordinances, rules and
regulations, the Substitute Property may be used for the purposes contemplated
by this Agreement and all necessary subdivision approvals, if any, have been
obtained; (D) there are no mechanics’ or materialmen’s liens outstanding or
threatened to the knowledge of Tenant against the Substitute Property arising
out of or in connection with the construction of the improvements thereon, other
than those being contested by Tenant pursuant to Article 8; (E) to the best
knowledge of Tenant, there exists no Default or Event of Default, and no
defense, offset or claim with respect to any sums payable by Tenant hereunder;
and (F) any exceptions to Landlord’s title to the Substitute Property shall not
materially interfere with the intended use of the Substitute Property by Tenant;
    (iv)   A limited warranty deed or local equivalent (together with a landlord
estoppel certificate in form and substance satisfactory to Landlord in its sole
discretion) conveying to Landlord title to the Substitute Property free and
clear of any liens or encumbrances, except those approved by Landlord;     (v)  
An amendment duly executed, acknowledged and delivered by Tenant, in form and
substance

-21-



--------------------------------------------------------------------------------



 



      satisfactory to Landlord, amending this Agreement to correct the legal
description of the Land and make such other changes herein as may be necessary
or appropriate under the circumstances;

  (vi)   Counterparts of a standard owner’s policy of title insurance covering
the Substitute Property (or a valid, binding, unconditional commitment
therefor), dated as of the Substitution Date, in current form and including
mechanics’ and materialmen’s lien coverage, issued to Landlord by a title
insurance company and in the form reasonably satisfactory to Landlord, which
policy shall (A) insure (x) Landlord’s fee title estate to the Substitute
Property, subject to no liens or encumbrances except those approved by Landlord
and (y) that any restrictions affecting the Substitute Property have not been
violated; (B) be in an amount at least equal to the Fair Market Value of the
Substitute Property; and (C) contain such affirmative coverage endorsements as
Landlord shall reasonably request;     (vii)   Such third party diligence,
including, without limitation, environmental assessment reports, zoning and
building evaluations and other investigations and materials pertaining to the
Property (including, without limitation, all roofs, electric, mechanical and
structural elements, and HVAC systems) as Landlord may reasonably require;    
(viii)   Certificates of insurance with respect to the Substitute Property
fulfilling the requirements of Article 9;     (ix)   Payment by Tenant of all
reasonable costs and expenses paid or incurred by Landlord in connection with
the substitution and conveyance of the Substitute Property and the Property
being replaced, including, but not limited to, (A) reasonable fees and expenses
of counsel, (B) all printing expenses, (C) the amount of filing, registration
and recording taxes and fees of federal, state, county and other municipal
authorities, agencies and other governmental

-22-



--------------------------------------------------------------------------------



 



      bodies, including, without limitation, all registries of deeds, (D) the
cost of preparing and recording, if appropriate, a release of such Property from
the lien of any mortgage (but not any amounts, costs or charges payable under
any such mortgage), (E) brokers’ fees and commissions, (F) documentary stamp and
transfer taxes and any bulk sales, excise or like tax, (G) title insurance
charges and premiums, and (H) escrow fees; and

  (x)   Such other certificates, documents, opinions of counsel and other
instruments as may be reasonably required by Landlord.

     On the conveyance to Landlord of the Substitute Property on the
Substitution Date, Landlord shall convey the Property being replaced to Tenant
by special warranty deed (free and clear of all liens and encumbrances other
than Permitted Encumbrances) and otherwise in its “as is” condition, without
representation or warranty other than those contained in the special warranty
deed, but in no event shall any such representation or warranty extend to any
matter arising as a result of the acts or deeds of Tenant, and all obligations
and liabilities of Tenant with respect to such Property that are intended, by
the terms hereof, to survive a termination of this Agreement, shall survive such
conveyance and replacement of such Property with a Substitute Property.
     It is expressly understood and agreed that, notwithstanding anything to the
contrary contained herein, in no event shall the number of Properties
substituted hereunder exceed two (2) during the Term hereof.
     (d) Sale of Non-Economic Property. Subject to the terms of this Section
2.5(d), provided that no Event of Default shall have occurred and be continuing,
Tenant shall have the right, during the Term, to identify one (1), but not more
than one (1), Property that, in Tenant’s reasonable determination, is no longer
economic or suitable for Tenant’s continued use and occupancy of its business
operations for the Permitted Use, by giving Landlord Notice thereof, which
Notice shall set forth in reasonable detail the reasons therefor. Thereafter,
Tenant may market such Non-Economic Property for sale to a third party. If
Tenant receives a bona fide offer (an “Offer”) to purchase such

-23-



--------------------------------------------------------------------------------



 



Property from a Person having the financial capacity to implement the terms of
such Offer which Offer Tenant intends to accept, Tenant shall give Landlord
Notice thereof, which Notice shall include a copy of the Offer executed by such
third party. In the event that Landlord shall fail to accept or reject such
Offer within thirty (30) days after receipt of such Notice, such Offer shall be
deemed to be rejected by Landlord. If Landlord shall accept such Offer, then,
effective as of the date of such sale, this Agreement shall terminate with
respect to such Property, and the Minimum Rent shall be reduced by an amount
equal to the product of the net proceeds of sale received by Landlord multiplied
by the Rent Adjustment Rate. If Landlord shall reject (or be deemed to have
rejected) such Offer, then, effective as of the proposed date of such sale, this
Agreement shall terminate with respect to such Property, and the Minimum Rent
shall be reduced by an amount equal to the product of the projected net proceeds
determined by reference to such Offer multiplied by the Rent Adjustment Rate.
For purposes of this Section 2.5(d), “net proceeds” shall be the gross sale
proceeds minus any closing costs, brokerage commissions and other customary
closing adjustments.
ARTICLE 3
RENT
     3.1 Rent. Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Minimum Rent to Landlord and Additional Charges to the party to
whom such Additional Charges are payable, during the Term. All payments to
Landlord shall be made by wire transfer of immediately available federal funds
or by other means acceptable to Landlord in its sole discretion.
     3.1.1 Minimum Rent.
     (a) Payments. Upon execution of this Agreement, Tenant shall pay the
Minimum Rent for the period beginning on the Commencement Date and ending
October 31, 2008. Thereafter, Minimum Rent shall be paid in equal quarterly
installments in advance on the 25th day of October, 2008 and thereafter on the
25th day of each January, April, July and

-24-



--------------------------------------------------------------------------------



 



October during the Term (each, a “Payment Date”). The installment due each
October 25th shall be attributable to the period November 1—January 31, the
installment due on each January 25th shall be attributable to the period
February 1-April 30, the installment due each April 25th shall be attributable
to the period March 1-May 31 and the installment due on each May 25th shall be
attributable to the period June 1-September 30. Minimum Rent for any partial
quarter shall be prorated on a per diem basis.
     (b) Increases in Minimum Rent. Minimum Rent shall be adjusted (i) every
fifth (5th) year during the Fixed Term and during the first (1st) and second
(2nd) Extended Terms, to an amount equal to one hundred and ten percent (110%)
of the Minimum Rent for the Fiscal Year preceding such adjustment, and
(ii) during the third (3rd), fourth (4th), fifth (5th) and sixth (6th) Extended
Terms to the greater of (1) the Minimum Rent payable for such Extended Term
determined as though such Extended Term were a continuation of the Fixed or
Extended Term in accordance with Section 3.1.1(b)(i), and (2) the FMV Rent
determined as of the commencement of the third (3rd), fourth (4th), fifth (5th)
or sixth (6th) Extended Term, as applicable.
     (c) Extended Term Rent. FMV Rent shall be determined by agreement between
Landlord and Tenant or, failing agreement by the commencement date of the
applicable Extended Term, Landlord and Tenant shall each select a Qualified
Appraiser within five (5) days of the commencement date of such Extended Term
and send Notice thereof to the other. If either party shall fail to select a
Qualified Appraiser within such five (5) day period, such party shall be deemed
to have accepted the FMV Rent determined by the other party’s Qualified
Appraiser. If Landlord and Tenant shall each select a Qualified Appraiser and
send Notice thereof to the other within such five (5) day period, but the two
appraisers shall fail to agree upon the FMV Rent within thirty (30) days of
their appointment, then either Landlord or Tenant, on behalf of both, may then
request the American Arbitration Association to select a third Qualified
Appraiser, in which event the two appraisers shall submit their appraisals to
the third appraiser in writing, and such third appraiser shall determine which
of the two appraisals is the FMV Rent. The costs (other than Landlord’s counsel
fees) incurred in connection with such appraisal process shall be borne by

-25-



--------------------------------------------------------------------------------



 



Tenant and shall be included as part of the Additional Charges.
     If FMV Rent shall not have been determined as of the commencement date of
any Extended Term, Tenant shall thereafter, on an interim basis, pay Minimum
Rent in an amount determined as though such Extended Term were a continuation of
the Fixed Term or Extended Term, as the case may be, with the Minimum Rent to be
increased for such Extended Term in accordance with Section 3.1.1(b). Upon the
determination of the FMV Rent, (1) Minimum Rent shall be readjusted in
accordance with the provisions of Section 3.1.1(b), (2) such readjustment shall
be retroactively applied to the commencement date of such Extended Term, and
(3) Tenant shall pay to Landlord, in addition to the Minimum Rent due on such
date pursuant to the terms of this Agreement, any outstanding Minimum Rent due
as a result of such readjustment.
     (d) Adjustments of Minimum Rent Following Disbursements Under
Sections 10.2.3 and 11.2. Effective on the date of each disbursement to pay for
the cost of any repairs, maintenance, renovations or replacements pursuant to
Sections 10.2.3 and 11.2, the annual Minimum Rent shall be increased by a per
annum amount equal to the Disbursement Rate times the amount so disbursed. If
any such disbursement is made on a day other the Payment Date for the succeeding
quarter hereunder, Tenant shall pay to Landlord on the Payment Date following
such disbursement (in addition to the amount of Minimum Rent payable with
respect to such payment quarter, as adjusted pursuant to this paragraph (d)) the
amount by which Minimum Rent for the preceding payment quarter, as adjusted for
such disbursement on a per diem basis, exceeded the amount of Minimum Rent paid
by Tenant for such preceding payment quarter.
     (e) Adjustments of Minimum Rent Following Partial Lease Termination. If
this Agreement shall terminate with respect to any Property but less than all of
the Leased Property, subject to Section 2.5, Minimum Rent shall be reduced by
the affected Property’s allocable share of Minimum Rent as reasonably determined
by Landlord and Tenant.

-26-



--------------------------------------------------------------------------------



 



          3.1.2 Additional Charges. In addition to the Minimum Rent payable
hereunder, Tenant shall pay (or cause to be paid) to the appropriate parties and
discharge (or cause to be discharged) as and when due and payable the following
(collectively, “Additional Charges”):
     (a) Impositions. Subject to Article 8 relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities where feasible, and
shall promptly, upon request, furnish to Landlord copies of official receipts or
other reasonably satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall
pay, or cause to pay, such installments which are due and payable during the
Term as the same become due and before any fine, penalty, premium, further
interest or cost may be added thereto. Landlord, at its expense, shall, to the
extent required or permitted by Applicable Law, prepare and file, or cause to be
prepared and filed, all tax returns and pay all taxes due in respect of
Landlord’s net income, gross receipts, sales and use, single business,
transaction privilege, rent, ad valorem, franchise taxes and taxes on its
capital stock, and Tenant, at its expense, shall, to the extent required or
permitted by Applicable Laws and regulations, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies. Provided no Event of Default shall have occurred and be
continuing, if any refund shall be due from any taxing authority in respect of
any Imposition paid by or on behalf of Tenant, the same shall be paid over to or
retained by Tenant. Landlord and Tenant shall, upon request of the other,
provide such data as is maintained by the party to whom the request is made with
respect to the Leased Property as may be necessary to prepare any required
returns and reports. In the event Government Agencies classify any property
covered by this Agreement as personal property, Tenant shall file, or cause to
be filed, all

-27-



--------------------------------------------------------------------------------



 



personal property tax returns in such jurisdictions where it may legally so
file. Each party shall, to the extent it possesses the same, provide the other,
upon request, with cost and depreciation records necessary for filing returns
for any property so classified as personal property. Where Landlord is legally
required to file personal property tax returns for property covered by this
Agreement, Landlord shall provide Tenant with copies of assessment notices in
sufficient time for Tenant to file a protest. All Impositions assessed against
such personal property shall be (irrespective of whether Landlord or Tenant
shall file the relevant return) paid by Tenant not later than the last date on
which the same may be made without interest or penalty, subject to the
provisions of Article 8.
     Landlord shall give prompt Notice to Tenant of all Impositions payable by
Tenant hereunder of which Landlord at any time has knowledge; provided, however,
that Landlord’s failure to give any such notice shall in no way diminish
Tenant’s obligation hereunder to pay such Impositions.
     (b) Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.
     (c) Insurance Premiums. Tenant shall pay or cause to be paid all premiums
for the insurance coverage required to be maintained pursuant to Article 9.
     (d) Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations, and all amounts payable under any equipment leases
and all agreements to indemnify Landlord under Sections 4.3.2 and 9.5.
     (e) Reimbursement for Additional Charges. If Tenant pays or causes to be
paid property taxes or similar or other Additional Charges attributable to
periods after the end of the Term, whether upon expiration or sooner termination
of this Agreement (other than termination by reason of an Event of Default),
Tenant may, within a reasonable time after the end of the Term, provide Notice
to Landlord of its estimate of such amounts. Landlord shall promptly reimburse
Tenant for all payments of such taxes and other similar Additional Charges that
are

-28-



--------------------------------------------------------------------------------



 



attributable to any period after the Term of this Agreement.
     3.2 Late Payment of Rent, Etc. If any installment of Minimum Rent or
Additional Charges (but only as to those Additional Charges which are payable
directly to Landlord) shall not be paid on its due date, Tenant shall pay
Landlord, on demand, as Additional Charges, a late charge (to the extent
permitted by law) computed at the Overdue Rate on the amount of such
installment, from the due date of such installment to the date of payment
thereof. To the extent that Tenant pays any Additional Charges directly to
Landlord or any Facility Mortgagee pursuant to any requirement of this
Agreement, Tenant shall be relieved of its obligation to pay such Additional
Charges to the Entity to which they would otherwise be due. If any payments due
from Landlord to Tenant shall not be paid on its due date, Landlord shall pay to
Tenant, on demand, a late charge (to the extent permitted by law) computed at
the Overdue Rate on the amount of such installment from the due date of such
installment to the date of payment thereof.
     In the event of any failure by Tenant to pay any Additional Charges when
due, Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items. Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent.
     3.3 Net Lease. The Rent shall be absolutely net to Landlord so that this
Agreement shall yield to Landlord the full amount of the installments or amounts
of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise, including those provisions for
adjustment or abatement of such Rent.
     3.4 No Termination, Abatement, Etc. Except as otherwise specifically
provided in this Agreement, each of Landlord and Tenant, to the maximum extent
permitted by law, shall remain bound by this Agreement in accordance with its
terms and shall not take any action without the consent of the other to modify,
surrender or terminate this Agreement. In addition, except as otherwise
expressly provided in this Agreement, Tenant shall not seek, or be entitled to,
any abatement, deduction, deferment or

-29-



--------------------------------------------------------------------------------



 



reduction of the Rent, or set-off against the Rent, nor shall the respective
obligations of Landlord and Tenant be otherwise affected by reason of (a) any
damage to or destruction of the Leased Property or any portion thereof from
whatever cause or any Condemnation, (b) the lawful or unlawful prohibition of,
or restriction upon, Tenant’s use of the Leased Property, or any portion
thereof, or the interference with such use by any Person or by reason of
eviction by paramount title; (c) any claim which Tenant may have against
Landlord by reason of any default (other than a monetary default) or breach of
any warranty by Landlord under this Agreement or any other agreement between
Landlord and Tenant, or to which Landlord and Tenant are parties; (d) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (e) for any other cause whether similar or
dissimilar to any of the foregoing (other than a monetary default by Landlord).
Except as otherwise specifically provided in this Agreement, Tenant hereby
waives all rights arising from any occurrence whatsoever, which may now or
hereafter be conferred upon it by law (a) to modify, surrender or terminate this
Agreement or quit or surrender the Leased Property or any portion thereof, or
(b) which would entitle Tenant to any abatement, reduction, suspension or
deferment of the Rent or other sums payable or other obligations to be performed
by Tenant hereunder. The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, and the Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Agreement.
ARTICLE 4
USE OF THE LEASED PROPERTY
     4.1 Permitted Use.
          4.1.1 Permitted Use. Tenant shall, at all times during the Term, and
at any other time that Tenant shall be in possession of the Leased Property,
continuously use and operate, or cause to be used and operated (except as a
result of damage, destruction or partial or complete Condemnation in accordance
with Article 10 and Article 11, or in connection with any alterations or
additions approved by Landlord or permitted pursuant to Article 6), each
Property as an athletic

-30-



--------------------------------------------------------------------------------



 



club/fitness center/wellness center as such uses may be operated from time to
time in athletic club/fitness center/wellness center properties owned and/or
operated by Tenant and its Affiliated Persons, and any uses incidental thereto
and consistent with comparable brand standards of such other properties of the
type and nature of these facilities. Tenant shall not use (and shall not permit
any Person to use) any Property or any portion thereof for any other use without
the prior written consent of Landlord, which approval shall not be unreasonably
withheld, delayed or conditioned. No use shall be made or permitted to be made
of any Property and no acts shall be done thereon which will cause the
cancellation of any insurance policy covering such Property or any part thereof
(unless another adequate policy is available), nor shall Tenant sell or
otherwise provide, or permit to be kept, used or sold in or about any Property
any article which may be prohibited by law or by the standard form of fire
insurance policies, or any other insurance policies required to be carried
hereunder, or fire underwriter’s regulations. Tenant shall, at its sole cost,
comply or cause to be complied with all Insurance Requirements.
          4.1.2 Necessary Approvals. Tenant shall proceed with all due diligence
and exercise reasonable efforts to obtain and maintain, or cause to be obtained
and maintained, all approvals necessary to use and operate, for its Permitted
Use, each Property and the Fitness Center located thereon under applicable law.
          4.1.3 Lawful Use, Etc. Tenant shall not, and shall not permit any
Person to use or suffer or permit the use of any Property or Tenant’s Personal
Property, if any, for any unlawful purpose. Tenant shall not, and shall not
permit any Person to, commit or suffer to be committed any waste on any
Property, or in any Fitness Center, nor shall Tenant cause or permit any
unlawful nuisance thereon or therein. Tenant shall not, and shall not permit any
Person to, suffer nor permit any Property, or any portion thereof, to be used in
such a manner as (i) may materially and adversely impair Landlord’s title
thereto or to any portion thereof, or (ii) may reasonably allow a claim or
claims for adverse usage or adverse possession by the public, as such, or of
implied dedication of such Property or any portion thereof.
     4.2 Compliance with Legal/Insurance Requirements, Etc. Subject to the
provisions of Article 8, Tenant, at its sole expense, shall (i) comply with (or
cause to be complied with)

-31-



--------------------------------------------------------------------------------



 



all material Legal Requirements and Insurance Requirements in respect of the
use, operation, maintenance, repair, alteration and restoration of the Leased
Property and with the terms and conditions of any ground lease affecting any
Property, and (ii) procure, maintain and comply with (or cause to be procured,
maintained and complied with) all material licenses, permits and other
authorizations and agreements required for any use of the Leased Property and
Tenant’s Personal Property, if any, then being made, and for the proper
erection, installation, operation and maintenance of the Leased Property or any
part thereof.
     4.3 Environmental Matters.
          4.3.1 Restriction on Use, Etc. During the Term and any other time that
Tenant shall be in possession of any Property, Tenant shall not, and shall not
permit any Person to, store, spill upon, dispose of or transfer to or from such
Property any Hazardous Substance, except in compliance with all Applicable Laws.
During the Term and any other time that Tenant shall be in possession of any
Property, Tenant shall maintain (or shall cause to be maintained) such Property
at all times free of any Hazardous Substance (except in compliance with all
Applicable Laws). Tenant shall promptly: (a) upon receipt of notice or
knowledge, notify Landlord in writing of any material change in the nature or
extent of Hazardous Substances at any Property, (b) transmit to Landlord a copy
of any report which is required to be filed by Tenant or any Manager with
respect to any Property pursuant to SARA Title III or any other Applicable Law,
(c) transmit to Landlord copies of any citations, orders, notices or other
governmental communications received by Tenant or any Manager or their
respective agents or representatives with respect thereto (collectively,
“Environmental Notice”), which Environmental Notice requires a written response
or any action to be taken and/or if such Environmental Notice gives notice of
and/or presents a material risk of any material violation of any Applicable Law
and/or presents a material risk of any material cost, expense, loss or damage
(an “Environmental Obligation”), (d) observe and comply with (and cause to be
observed and complied with) all Applicable Laws relating to the use, maintenance
and disposal of Hazardous Substances and all orders or directives from any
official, court or agency of competent jurisdiction relating to the use or
maintenance or requiring the removal, treatment, containment or other
disposition thereof, and (e) pay or otherwise dispose (or cause to be paid or
otherwise disposed) of any fine, charge or Imposition related thereto, unless
Tenant or any Manager shall

-32-



--------------------------------------------------------------------------------



 



contest the same in good faith and by appropriate proceedings and the right to
use and the value of any of the Leased Property is not materially and adversely
affected thereby.
     If, at any time prior to the termination of this Agreement, Hazardous
Substances (other than those maintained in accordance with Applicable Laws) are
discovered on any Property (in violation of Applicable Laws), subject to
Tenant’s right to contest the same in accordance with Article 8, Tenant shall
take (and shall cause to be taken) all actions and incur any and all expenses,
as are required by any Government Agency and by Applicable Law, (i) to clean up
and remove from and about such Property all Hazardous Substances thereon,
(ii) to contain and prevent any further release or threat of release of
Hazardous Substances on or about such Property (in violation of Applicable Laws)
and (iii) to use good faith efforts to eliminate any further release or threat
of release of Hazardous Substances on or about such Property.
          4.3.2 Indemnification of Landlord. Tenant shall protect, indemnify and
hold harmless Landlord and each Facility Mortgagee, their trustees, officers,
agents, employees and beneficiaries, and any of their respective successors or
assigns with respect to this Agreement (collectively, the “Indemnitees” and,
individually, an “Indemnitee”) for, from and against any and all debts, liens,
claims, causes of action, administrative orders or notices, costs, fines,
penalties or expenses (including, without limitation, reasonable attorney’s fees
and expenses) imposed upon, incurred by or asserted against any Indemnitee
resulting from, either directly or indirectly, the presence in, upon or under
the soil or ground water of any Property during the Term and any other time that
Tenant shall be in possession of any Property or any properties surrounding such
Property of any Hazardous Substances in violation of any Applicable Law, except
to the extent the same arise from the acts or omissions of Landlord or any other
Indemnitee or during any period that Landlord or a Person designated by Landlord
(other than Tenant) is in possession of such Property from and after the date
hereof. Tenant’s duty herein includes, but is not limited to, costs associated
with personal injury or property damage claims as a result of the presence prior
to the expiration or sooner termination of the Term and the surrender of such
Property to Landlord in accordance with the terms of this Agreement of Hazardous
Substances in, upon or under the soil or ground water of such Property in
violation of any Applicable Law. Upon Notice from Landlord and any other of the

-33-



--------------------------------------------------------------------------------



 



Indemnitees, Tenant shall undertake the defense, at Tenant’s sole cost and
expense, of any indemnification duties set forth herein, in which event, Tenant
shall not be liable for payment of any duplicative attorneys’ fees incurred by
any Indemnitee.
     Tenant shall, upon demand, pay (or cause to be paid) to Landlord, as an
Additional Charge, any cost, expense, loss or damage (including, without
limitation, reasonable attorneys’ fees) reasonably incurred by Landlord and
arising from a failure of Tenant to observe and perform (or to cause to be
observed and performed) the requirements of this Section 4.3, which amounts
shall bear interest from the date ten (10) Business Days after written demand
therefor is given to Tenant until paid by Tenant to Landlord at the Overdue
Rate.
          4.3.3 Survival. The provisions of this Section 4.3 shall survive the
expiration or sooner termination of this Agreement.
ARTICLE 5
MAINTENANCE AND REPAIRS
     5.1 Maintenance and Repair.
          5.1.1 Tenant’s General Obligations. Tenant shall keep (or cause to be
kept), at Tenant’s sole cost and expense, the Leased Property and all private
roadways, sidewalks and curbs appurtenant thereto (and Tenant’s Personal
Property) in good order and repair, reasonable wear and tear excepted (whether
or not the need for such repairs occurs as a result of Tenant’s or any Manager’s
use, any prior use, the elements or the age of the Leased Property or Tenant’s
Personal Property or any portion thereof), and shall promptly make or cause to
be made all necessary and appropriate repairs and replacements thereto of every
kind and nature, whether interior or exterior, structural or nonstructural,
ordinary or extraordinary, foreseen or unforeseen or arising by reason of a
condition existing prior to the commencement of the Term (concealed or
otherwise). All repairs shall be made in a good, workmanlike manner, consistent
with industry standards for comparable Fitness Centers in like locales, in
accordance with all applicable federal, state and local statutes, ordinances,
codes, rules and regulations relating to any such work. Tenant shall not take or
omit to take (or permit any Person to take or omit to take) any action, the
taking or omission of which would materially and adversely

-34-



--------------------------------------------------------------------------------



 



impair the value or the usefulness of the Leased Property or any material part
thereof for its Permitted Use. Tenant’s obligations under this Section 5.1.1
shall be limited in the event of any casualty or Condemnation as set forth in
Article 10 and Article 11 and Tenant’s obligations with respect to Hazardous
Substances are as set forth in Section 4.3.
          5.1.2 Landlord’s Obligations. Except as otherwise expressly provided
in this Agreement, Landlord shall not, under any circumstances, be required to
build or rebuild any improvement on the Leased Property, or to make any repairs,
replacements, alterations, restorations or renewals of any nature or description
to the Leased Property, whether ordinary or extraordinary, structural or
nonstructural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto, or to maintain the Leased Property in any way. Except as
otherwise expressly provided in this Agreement, Tenant hereby waives, to the
maximum extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect on the date hereof or hereafter enacted.
Landlord shall have the right to give, record and post, as appropriate, notices
of nonresponsibility under any mechanic’s lien laws now or hereafter existing.
          5.1.3 Nonresponsibility of Landlord, Etc. All materialmen,
contractors, artisans, mechanics and laborers and other persons contracting with
Tenant with respect to the Leased Property, or any part thereof, are hereby
charged with notice that liens on the Leased Property or on Landlord’s interest
therein are expressly prohibited and that they must look solely to Tenant to
secure payment for any work done or material furnished to Tenant or any Manager
or for any other purpose during the term of this Agreement.
     Nothing contained in this Agreement shall be deemed or construed in any way
as constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s

-35-



--------------------------------------------------------------------------------



 



lien law of any State in any way, it being expressly understood Landlord’s
estate shall not be subject to any such liability.
     5.2 Tenant’s Personal Property. Tenant shall provide and maintain (or cause
to be provided and maintained) throughout the Term all such Tenant’s Personal
Property as shall be necessary in order to operate in compliance with applicable
material Legal Requirements and Insurance Requirements and otherwise in
accordance with customary practice in the industry for the Permitted Use. In
furtherance, but not in limitation of, the foregoing, Tenant shall have the
right in its sole and absolute discretion from time to time to install, alter,
remove and/or replace such Tenant’s Personal Property as it shall deem to be
useful or desirable in connection with its business in the Leased Property.
Tenant and its subtenants further shall have the right to enter into such
agreements and assignments with respect to Tenant’s Personal Property as are
necessary for Tenant or its subtenant to lease or obtain such financing for
Tenant’s Personal Property as Tenant or its subtenant shall desire. Landlord
shall execute such landlord consents and other agreements as shall be reasonably
requested by Tenant in connection with any such agreements and arrangements
provided, however, that Tenant shall reimburse Landlord, within ten (10) days of
invoice therefor, for any costs incurred by Landlord in connection with such
consents and agreements and any consents or agreements executed by Landlord
pursuant to this paragraph shall impose no obligations or liabilities on
Landlord nor adversely affect any of Landlord’s rights under this Agreement. To
the extent required by Tenant’s lessor or lender thereof, Landlord shall
subordinate to the rights of such lessor or lender Landlord’s rights under
Article 15 of this Agreement and any right which Landlord now has or may
hereafter have under Applicable Law to levy or distrain upon any of Tenant’s
Personal Property for rent or to claim or assert title to any of Tenant’s
Personal Property, subject to such lender to agreeing to terms consistent with
the provisions of Section 7.2.
     5.3 Yield Up. Upon the expiration or sooner termination of this Agreement,
Tenant shall remove all of Tenant’s Personal Property (other than that purchased
by Landlord pursuant to Article 15) and vacate and surrender the Leased Property
to Landlord in substantially the same condition in which the Leased Property was
in on the Commencement Date, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Agreement,
reasonable wear and tear excepted (and casualty damage and Condemnation, in the
event

-36-



--------------------------------------------------------------------------------



 



that this Agreement is terminated following a casualty or Condemnation in
accordance with Article 10 or Article 11 excepted).
     In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer (or cause to be transferred) to and cooperate with Landlord or
Landlord’s nominee in connection with the processing of all applications for
licenses, operating permits and other governmental authorizations and all
contracts, including contracts with governmental or quasi-governmental Entities
which may be necessary for the use and operation of the Fitness Centers as then
operated.
     5.4 Management Agreement. Tenant may from time to time during the Term,
enter into, amend (except as provided in, and subject to the provisions of,
clauses (i) and (ii) below) and/or terminate any Management Agreement delegating
operational authority for the day-to-day operation of the Leased Property (or
any portion thereof) to an Affiliated Person of Tenant or LTF, in any such case
without Landlord’s consent; provided that any such Management Agreement
(i) shall comply with the terms and conditions of this Section 5.4, and (ii) is
not entered into in connection with, or simultaneously with (whether through one
or a series of transactions), a direct or indirect Change in Control in
violation of the restrictions contained in Section 16.1. Except as permitted
above, Tenant shall not otherwise enter into, amend or modify any Management
Agreement without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Any Management Agreement entered
into pursuant to the provisions of this Section 5.4 shall be subordinate to this
Agreement and shall provide, inter alia, that all amounts due from Tenant to the
Manager thereunder shall be subordinate to all amounts due from Tenant to
Landlord (provided that, as long as no Event of Default has occurred and is
continuing, Tenant may pay all amounts due to a Manager pursuant to such
Management Agreement) and for termination thereof, at Landlord’s option, upon
the termination of this Agreement.

-37-



--------------------------------------------------------------------------------



 



ARTICLE 6
IMPROVEMENTS, ETC.
     6.1 Improvements to the Leased Property. Tenant shall not make, construct
or install (or permit to be made, constructed or installed) any Capital
Additions without, in each instance, obtaining Landlord’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing, Tenant shall have the right, upon notice to
Landlord thereof in the case of Capital Additions costing in excess of $100,000,
without Landlord’s consent, to make, construct or install (or permit to be made,
constructed or installed, Capital Additions that (i) require immediate action in
order to prevent imminent harm to person or property or (ii) are non-structural
in nature, cost less than $1,000,000, do not materially and adversely affect any
of the mechanical or building systems therein, or the exterior appearance
thereof (other than renovations, repairs or improvements to the entrances to the
Fitness Centers conforming with entrances to other health, fitness and/or
wellness centers owned or operated by Tenant), or reduce the gross square
footage of the Property. Prior to commencing construction of any Capital
Addition requiring Landlord’s consent hereunder, Tenant shall submit to
Landlord, in writing, a proposal setting forth, in reasonable detail, any such
proposed improvement and shall provide to Landlord such plans and
specifications, and such permits, licenses, contracts and such other information
concerning the same as Landlord may reasonably request. Landlord shall have
thirty (30) days to review all materials submitted to Landlord in connection
with any such proposal. Failure of Landlord to respond to Tenant’s proposal
within thirty (30) days after receipt of all information and materials requested
by Landlord in connection with the proposed improvement shall be deemed to
constitute approval of the same. Without limiting the generality of the
foregoing, such proposal shall indicate the approximate projected cost of
constructing such proposed improvement and the use or uses to which it will be
put. No Capital Addition shall be made which would tie in or connect any Leased
Improvements with any other improvements on property adjacent to the Leased
Property (and not part of the Land) including, without limitation, tie-ins of
buildings or other structures or utilities. Except as permitted herein, Tenant
shall not finance the cost of any construction of such improvement by the
granting of a lien on or security interest in

-38-



--------------------------------------------------------------------------------



 



the Leased Property or such improvement, or Tenant’s interest therein, without
the prior written consent of Landlord, which consent may be withheld by Landlord
in Landlord’s sole discretion. Any such improvements shall, upon the expiration
or sooner termination of this Agreement, remain or pass to and become the
property of Landlord, free and clear of all encumbrances other than Permitted
Encumbrances.
     6.2 Salvage. All materials which are scrapped or removed in connection with
the making of either Capital Additions or non-Capital Additions or repairs
required by Article 5 shall be or become the property of the party that paid for
such work.
ARTICLE 7
LIENS
     7.1 Liens. Subject to Article 8, Tenant shall not, directly or indirectly,
create or allow to remain and shall promptly discharge (or cause to be
discharged), at its expense, any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property, or any portion thereof, or Tenant’s
leasehold interest therein or any attachment, levy, claim or encumbrance in
respect of the Rent, other than (a) Permitted Encumbrances, (b) restrictions,
liens and other encumbrances which are consented to in writing by Landlord,
(c) liens for those taxes of Landlord which Tenant is not required to pay
hereunder, (d) subleases permitted by Article 16, (e) liens for Impositions or
for sums resulting from noncompliance with Legal Requirements so long as the
same (i) are not yet due and payable, or (ii) are being contested in accordance
with Article 8, (f) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Article 8,
(g) any Facility Mortgages or other liens which are the responsibility of
Landlord pursuant to the provisions of Article 22 and (h) Landlord Liens and any
other liens created by or as a result of the actions or inactions of Landlord.
     7.2 Subordination of Landlord’s Lien. Landlord agrees that, upon the
request of any Person that shall be Tenant’s lessor or secured lender with
respect to Tenant’s Personal Property, Landlord shall negotiate in good faith
for the purpose of executing and delivering a commercially reasonable
subordination of Landlord’s rights under Article 15 and

-39-



--------------------------------------------------------------------------------



 



Landlord’s statutory lien rights, if any, and a consent and agreement with
respect to the respective rights of Landlord and such Person regarding the
interests, in, and the timing and removal of, any Tenant’s Personal Property,
inventory or equipment in which such Person has a security interest (the
“Collateral”), in form and substance reasonably acceptable to Landlord and such
Person, so long as such subordination and agreement (i) provides for the
indemnification of Landlord against any claims by Tenant or any Person claiming
through Tenant in connection with the removal of any of the Collateral by such
Person or the exercise of any rights with respect thereto by such Person and any
indemnity from all parties claiming an interest in the Collateral against any
claims arising from the disposal of any Collateral once deemed abandoned,
(ii) expressly excludes any claim by such Person to any right, title or interest
in or to any Fixtures, (iii) provides for a reasonable, but in no event more
than sixty (60) days after Notice from Landlord, time frame for the removal of
such Collateral by such Person after the expiration of which such Collateral
shall be deemed abandoned, and (iv) provides for, and shall condition such
Person’s right to allow the Collateral to remain at the Leased Property on, the
per diem payment of Minimum Rent due hereunder by such Person for each day
following the date of the expiration or termination of this Agreement that
Landlord permits such Person’s Collateral to remain in the Leased Property.
Tenant shall pay all costs (including legal fees) incurred in connection with
the negotiation of such subordination agreement(s), within ten (10) days of
invoice therefor.
ARTICLE 8
PERMITTED CONTESTS
     Tenant shall have the right to contest the amount or validity of any
Imposition, Legal Requirement, Insurance Requirement, Environmental Obligation,
lien, attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as
to the Leased Property, by appropriate legal proceedings, conducted in good
faith and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Tenant’s obligation to pay (or
cause to be paid) any Claims as finally determined, (b) such contest shall not
cause Landlord or Tenant to be in default under any mortgage or deed of trust
encumbering the Leased Property or any portion thereof (Landlord agreeing that
any such mortgage or deed of

-40-



--------------------------------------------------------------------------------



 



trust shall permit Tenant to exercise the rights granted pursuant to this
Article 8) or any interest therein or result in or reasonably be expected to
result in a lien attaching to the Leased Property or any portion thereof, (c) no
part of the Leased Property nor any Rent therefrom shall be in any immediate
danger of sale, forfeiture, attachment or loss, and (d) Tenant shall indemnify
and hold harmless Landlord from and against any cost, claim, damage, penalty or
reasonable expense, including reasonable attorneys’ fees, incurred by Landlord
in connection therewith or as a result thereof. Landlord agrees to join in any
such proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) unless Tenant agrees by agreement in form and substance reasonably
satisfactory to Landlord, to assume and indemnify Landlord with respect to the
same. Tenant shall be entitled to any refund of any Claims and such charges and
penalties or interest thereon which have been paid by Tenant or paid by Landlord
to the extent that Landlord has been fully reimbursed by Tenant. If Tenant shall
fail (x) to pay or cause to be paid any Claims when finally determined, (y) to
provide reasonable security therefor or (z) to prosecute or cause to be
prosecuted any such contest diligently and in good faith, Landlord may, upon
reasonable notice to Tenant (which notice shall not be required if Landlord
shall reasonably determine that the same is not practicable), pay such charges,
together with interest and penalties due with respect thereto, and Tenant shall
reimburse Landlord therefor, upon demand, as Additional Charges.
ARTICLE 9
INSURANCE AND INDEMNIFICATION
     9.1 General Insurance Requirements.
     (a) Tenant shall obtain, pay for and maintain the following insurance on or
in connection with the Leased Property: (i) insurance against all risk of
physical loss or damage to Tenant’s Personal Property and the Leased
Improvements and Fixtures as provided under “special form” coverage, and
including perils of fire, lightning, hail, windstorm, civil commotion, smoke,
aircraft and vehicle impact, explosion, vandalism and malicious mischief, riot,
glass breakage, crime, water, mold, weight of snow and ice, sewer backup, flood
coverage for any Property located in a

-41-



--------------------------------------------------------------------------------



 



designated flood plain, earthquake coverage for any Property located in a
designated earthquake zone under Applicable Law and, to the extent required by
Facility Mortgagee, terrorism insurance (to the extent available on commercially
reasonable terms), in amounts not less than the actual replacement cost of the
Leased Improvements and Fixtures (except that the amount of flood and earthquake
coverage need not exceed a $5,000,0000 per occurrence and annual aggregate
limit) and loss of rent insurance for a period of not less than eighteen
(18) months which shall be payable in the event of a termination of this
Agreement with respect to any or all of the Properties pursuant to Article 10;
provided that, if Tenant’s insurance company is unable or unwilling to include
any of all of such specified perils, Tenant shall have the option of purchasing
coverage against such perils from another insurer on a “difference in
conditions” form policy or through a stand-alone policy. Such policies shall
contain replacement cost and agreed amount endorsements and “law and ordinance”
coverage (at full replacement cost). Such policies and endorsements shall
contain deductibles not more than $100,000 per occurrence (or $250,000 per
occurrence with respect to flood and earthquake coverage); (ii) commercial
general liability insurance and business automobile liability insurance
(including non-owned and hired automobile liability) against claims for personal
and bodily injury, death or property damage occurring on, in or as a result of
the use of the Leased Property, in an amount not less than $11,000,000 per
occurrence/annual aggregate, on an occurrence basis, with no self insured
retention or deductible, provided, however, that so long as Tenant or Guarantor
has a net worth calculated in accordance with GAAP consistently applied of not
less than $200,000,000, then, the insurance required under this clause (ii) may
have a deductible or self-insured retention of up to $[5,000,000;]
(iii) workers’ compensation insurance in the amount required by Applicable Law
and employers’ liability insurance covering all persons employed by Tenant in
connection with any work done on or about any of the Leased Property;
(iv) comprehensive boiler and machinery/equipment breakdown insurance on any of
the Fixtures or any other equipment on or in the Leased Property, in an amount
not less than $5,000,000 per accident for damage to property (and which may be
carried as part of the coverage required under clause (i) above or pursuant to a
separate policy or

-42-



--------------------------------------------------------------------------------



 



endorsement). Either such boiler and machinery policy or the special causes of
loss policy required in clause (i) above shall include at least $1,000,000 per
incidence for off-premises service interruption, and not less than $100,000 per
incidence for expediting expenses, ammonia contamination, and hazardous
materials clean-up expense and may contain a deductible not to exceed $100,000;
(v) business income/extra expense insurance at limits sufficient to cover 100%
of the Rent due under this Agreement for a period of not less than twelve
(12) months from time of loss; (vi) during any period in which substantial
alterations at the Leased Property are being undertaken, builder’s risk
insurance covering the total completed value, including all hard and soft costs
(which shall include business interruption coverage) with respect to the Leased
Improvements being constructed, altered or repaired (on a completed value,
non-reporting basis), replacement cost of work performed and equipment, supplies
and materials furnished in connection with such construction, alteration or
repair of Leased Improvements or Fixtures, together with such other endorsements
as Landlord may reasonably require, and general liability, worker’s compensation
and automobile liability insurance with respect to the Leased Improvements being
constructed, altered or repaired; and (vii) such other insurance (or other terms
with respect to any insurance required pursuant to this Article 9, including
without limitation amounts of coverage, deductibles, ratings, form of mortgagee
clause) on or in connection with any Property as Landlord or Facility Mortgagee
may reasonably require, which at the time is usual and commonly obtained in
connection with properties similar in type of building size, use and location to
the applicable Property or in connection with loans similar to that secured by
the Facility Mortgage.
     (b) All of the insurance required by Section 9.1(a) shall be written by
companies having a Best’s rating of A:X or above and a claims paying ability
rating of A or better by Standard & Poor’s Rating Services, a division of the
McGraw Hill Companies, Inc. or equivalent rating agency approved by Landlord and
Facility Mortgagee in their sole discretion and which are authorized to write
insurance policies by, the State Insurance Department (or its equivalent) for
the states in which the Leased Property are located. The insurance policies
(i) shall be for such

-43-



--------------------------------------------------------------------------------



 



terms as Landlord may reasonably approve and (ii) shall be in amounts sufficient
at all times to satisfy any coinsurance requirements thereof. If said insurance
or any part thereof shall expire, be withdrawn, become void, voidable,
unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever said insurance shall become reasonably
unsatisfactory to Landlord, Tenant shall immediately obtain new or additional
insurance reasonably satisfactory to Landlord.
     (c) Each insurance policy referred to in clauses (i), (iv), (v) and (vi) of
Section 9.1(a) shall contain standard non-contributory mortgagee clauses in
favor of and acceptable to Facility Mortgagee. Each policy required by any
provision of Section 9.1(a), except clause (iii) thereof, shall provide that it
may not be cancelled, substantially modified or allowed to lapse on any renewal
date except after thirty (30) days’ prior written notice to Landlord and
Facility Mortgagee. Each insurance policy shall be primary in relation to any
policies which Landlord may elect to carry.
     (d) Tenant shall pay as they become due all premiums for the insurance
required by Section 9.1(a), shall renew or replace each policy and deliver to
Landlord evidence of the payment of the full premium therefor or installment
then due at least ten (10) days prior to the expiration date of such policy, and
shall promptly deliver to Landlord all original certificates of insurance
evidencing such coverages or, if required by Landlord, original or certified
policies. All certificates of insurance (including liability coverage) provided
to Landlord and Facility Mortgagee shall be on ACORD Form 27 (or its
equivalent).
     (e) Anything in this Article 9 to the contrary notwithstanding, any
insurance which Tenant is required to obtain pursuant to Section 9.1(a) may be
carried under a “blanket” policy or policies covering other properties of Tenant
or under an “umbrella” policy or policies covering other liabilities of Tenant,
as applicable; provided that, such blanket or umbrella policy or policies
otherwise comply with the provisions of this Article 9, and such policy shall
reference the Property and shall guarantee a

-44-



--------------------------------------------------------------------------------



 



minimum limit available with respect to the Property which is equal to the
insurance limits required by this Agreement. Upon request of Landlord, Tenant
shall provide to Landlord a statement of replacement cost of the Property for
purposes of updating the insurance required by Section 9.1(a)(i). The original
or a certified copy of each such blanket or umbrella policy shall promptly be
delivered to Landlord upon Landlord’s request.
     (f) Each policy (other than workers’ compensation coverage) shall contain
an effective waiver by the carrier against all claims for payment of insurance
premiums against Landlord.
     (g) The insurance referred to in Section 9.1(a)(i), Section 9.1(a)(iv) and
Section 9.1(a)(vi) shall name Landlord as loss payee and Facility Mortgagee as
loss payee and mortgagee, and shall name Tenant as an insured as its interest
may appear in the case of Tenant’s Personal Property. The insurance referred to
in Section 9.1(a)(ii) shall name Landlord and Facility Mortgagee as additional
insureds, and the insurance referred to in Section 9.1(a)(v) shall name Landlord
as insured and Facility Mortgagee and Landlord as loss payee to the extent of
the Rent payable to or for the benefit of Landlord as its interest appears under
this Agreement.
     9.2 Waiver of Claims and Subrogation. Tenant agrees that (insofar as and to
the extent that such agreement may be effective without making it impossible to
secure insurance coverage from responsible insurance companies doing business in
any State) with respect to any property loss which is or is required herewith to
be covered by insurance carried by Tenant, Tenant hereby releases Landlord of
and from any and all claims with respect to such loss; and further agrees that
its insurance companies shall have no right of subrogation against Landlord on
account thereof, even though extra premium may result therefrom. In the event
that any extra premium is payable by Tenant as a result of this provision,
Landlord shall not be liable for reimbursement to Tenant for such extra premium.
     9.3 Miscellaneous. All loss adjustments shall be payable as provided in
Article 10, except that losses under liability and worker’s compensation
insurance policies shall be payable directly to the party entitled thereto. In
the event Tenant shall fail to effect (or cause to be effected) such insurance
as

-45-



--------------------------------------------------------------------------------



 



herein required, to pay (or cause to be paid) the premiums therefor or to
deliver (or cause to be delivered) such policies or certificates to Landlord or
any Facility Mortgagee at the times required, Landlord shall have the right,
upon Notice to Tenant, but not the obligation, to acquire such insurance and pay
the premiums therefor, which amounts shall be payable to Landlord, upon demand,
as Additional Charges, together with interest accrued thereon at the Overdue
Rate from the date such payment is made until (but excluding) the date repaid.
     9.4 No Separate Insurance. Tenant shall not take (or permit any Person to
take) out separate insurance, concurrent in form or contributing in the event of
loss with that required by this Article 9, or increase the amount of any
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of such
insurance, including Landlord and all Facility Mortgagees, are included therein
as additional insureds and the loss is payable under such insurance in the same
manner as losses are payable under this Agreement. In the event Tenant shall
take out any such separate insurance or increase any of the amounts of the then
existing insurance, Tenant shall give Landlord prompt Notice thereof.
     9.5 Indemnification of Landlord. Notwithstanding the existence of any
insurance provided for herein and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify and hold harmless Landlord for,
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
reasonable attorneys’ fees), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against Landlord by reason of the following,
except to the extent caused by Landlord’s gross negligence or willful
misconduct: (a) any accident, injury to or death of persons or loss of or damage
to property occurring on or about any Property or adjoining sidewalks or rights
of way, (b) any past, present or future use, misuse, non-use, condition,
management, maintenance or repair by Tenant, any Manager or anyone claiming
under any of them of any Property or Tenant’s Personal Property or any
litigation, proceeding or claim by governmental entities or other third parties
to which Landlord is made a party or participant relating to any Property or
Tenant’s Personal Property or such use, misuse, non-use, condition, management,
maintenance, or repair thereof including, failure to perform obligations (other
than Condemnation proceedings) to which

-46-



--------------------------------------------------------------------------------



 



Landlord is made a party, (c) any Impositions that are the obligations of Tenant
to pay pursuant to the applicable provisions of this Agreement, and (d) any
failure on the part of Tenant or anyone claiming under Tenant to perform or
comply with any of the terms of this Agreement. Tenant, at its expense, shall
contest, resist and defend any such claim, action or proceeding asserted or
instituted against Landlord (and shall not be responsible for any duplicative
attorneys’ fees incurred by Landlord) or may compromise or otherwise dispose of
the same, with Landlord’s prior written consent (which consent may not be
unreasonably withheld, delayed or conditioned). The obligations of Tenant under
this Section 9.5 are in addition to the obligations set forth in Section 4.3 and
shall survive the termination of this Agreement.
ARTICLE 10
CASUALTY
     10.1 Insurance Proceeds. Except as provided in the last clause of this
sentence, all proceeds payable by reason of any loss or damage to any Property,
or any portion thereof, and insured under any policy of insurance required by
Article 9 (other than the proceeds of any business interruption insurance),
shall be paid directly to Landlord (subject to the provisions of Section 10.2)
and all loss adjustments with respect to losses payable to Landlord shall
require the prior written consent of Landlord; provided, however, that, so long
as no Event of Default shall have occurred and be continuing, if such proceeds
shall be less than or equal to Five Hundred Thousand Dollars ($500,000), shall
be paid directly to Tenant and such losses may be adjusted without Landlord’s
consent. If Tenant is required to reconstruct or repair any Property as provided
herein, such proceeds shall be paid out by Landlord from time to time for the
reasonable costs of reconstruction or repair of such Property necessitated by
such damage or destruction, subject to and in accordance with the provisions of
Section 10.2.4. Provided no Default or Event of Default has occurred and is
continuing, any excess proceeds of insurance remaining after the completion of
the restoration shall be paid to Tenant. In the event that the provisions of
Section 10.2.1 are applicable, the insurance proceeds shall be retained by the
party entitled thereto pursuant to Section 10.2.1.
     10.2 Damage or Destruction.

-47-



--------------------------------------------------------------------------------



 



     10.2.1 Damage or Destruction of Leased Property. If, during the Term, any
Property shall be totally or partially destroyed such that such Property is
thereby rendered Unsuitable for Its Permitted Use, Landlord may, by the giving
of Notice thereof to Tenant, terminate this Agreement with respect to such
affected Property, whereupon, this Agreement shall terminate with respect to
such affected Property and Landlord shall be entitled to retain the insurance
proceeds payable on account of such damage (other than any proceeds relating to
Tenant’s Personal Property). In such event, Tenant shall pay to Landlord the
amount of any deductible under the insurance policies covering such Property,
the amount of any uninsured loss and any difference between the replacement cost
of the affected Property and the casualty insurance proceeds therefor.
     10.2.2 Partial Damage or Destruction. If, during the Term, any Property
shall be totally or partially destroyed but the Property is not rendered
Unsuitable for Its Permitted Use, Tenant shall, subject to Section 10.2.3,
restore such Property as provided in Section 10.2.4.
     10.2.3 Insufficient Insurance Proceeds. If the cost of the repair or
restoration of the applicable Property exceeds the amount of insurance proceeds
received by Landlord and Tenant pursuant to Section 9.1 (including, without
limitation, by reason of an uninsured loss), Landlord shall have the right (but
not the obligation), exercisable at Landlord’s sole election by Notice to Tenant
given within sixty (60) days after Tenant’s Notice of any such deficiency, to
elect to make available for application to the cost of repair or restoration the
amount of such deficiency; provided, however, in such event, upon any
disbursement by Landlord thereof, the Minimum Rent shall be adjusted as provided
in Section 3.1.1(d). If Landlord shall not so elect, Tenant shall, upon the
demand of Landlord, contribute any excess amounts needed to restore such
Property. Such difference shall be paid by Tenant to Landlord and held by
Landlord, together with any other insurance proceeds, for application to the
cost of repair and restoration.
     10.2.4 Disbursement of Proceeds. In the event Tenant is required to restore
any Property pursuant to Section 10.2, Tenant shall, at its sole cost and
expense, commence (or cause to be commenced) promptly and continue diligently to
perform (or cause to be performed) the repair and restoration of such Property
(hereinafter called the “Work”), so as to restore (or cause to be restored) such
Property in material compliance

-48-



--------------------------------------------------------------------------------



 



with all Legal Requirements and so that such Property shall be, to the extent
practicable, substantially equivalent in value and general utility to its
general utility and value immediately prior to such damage or destruction.
Subject to the terms hereof, Landlord shall advance the insurance proceeds and
any additional amounts otherwise deposited with or paid by Landlord to Tenant
regularly during the repair and restoration period so as to permit payment for
the cost of any such restoration and repair. Any such advances shall be made not
more than monthly within ten (10) Business Days after Tenant submits to Landlord
a written requisition and substantiation therefor on AIA Forms G702 and G703 (or
on such other form or forms as may be reasonably acceptable to Landlord).
Landlord may, at its option, condition advancement of such insurance proceeds
and other amounts on (i) the absence of any Event of Default, (ii) its approval
of plans and specifications of an architect satisfactory to Landlord (which
approval shall not be unreasonably withheld, delayed or conditioned),
(iii) general contractors’ estimates, (iv) architect’s certificates, (v)
unconditional lien waivers of general contractors, if available, (vi) evidence
of approval by all governmental authorities and other regulatory bodies whose
approval is required, and (vii) such other certificates as Landlord may, from
time to time, reasonably require.
     Tenant’s obligation to restore any Property pursuant to this Article 10 and
operate therein shall be subject to the release of available insurance proceeds
by the applicable Facility Mortgagee to Landlord or directly to Tenant.
     10.3 Damage Near End of Term. Notwithstanding any provisions of
Section 10.1 or 10.2 to the contrary, if damage to or destruction of any
Property occurs during the last eighteen (18) months of the Term (including any
Extended Term) and if such damage or destruction cannot reasonably be expected
to be fully repaired and restored prior to the date that is six (6) months prior
to the end of the Term (including any Extended Term), then either party may, by
the giving of notice thereof to the other party, terminate this Agreement with
respect to such affected Property, whereupon, this Agreement shall terminate
with respect to such affected Property and Landlord shall be entitled to retain
the insurance proceeds payable on account of such damage (other than any
proceeds relating to Tenant’s Personal Property).

-49-



--------------------------------------------------------------------------------



 



     10.4 Tenant’s Property. All insurance proceeds payable by reason of any
loss of or damage to any of Tenant’s Personal Property shall be paid to Tenant.
     10.5 Restoration of Tenant’s Property. If Tenant is required to restore any
Property as hereinabove provided, Tenant shall either (a) restore or cause to be
restored all alterations and improvements made by Tenant and Tenant’s Personal
Property, or (b) replace or cause to be replaced such alterations and
improvements and Tenant’s Personal Property with improvements or items of the
same or better quality and utility in the operation of such Property.
     10.6 No Abatement of Rent. This Agreement shall remain in full force and
effect and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any damage involving the Leased Property or any portion
thereof. The provisions of this Article 10 shall be considered an express
agreement governing any cause of damage or destruction to the Leased Property or
any portion thereof and, to the maximum extent permitted by law, no local or
State statute, law, rule, regulation or ordinance in effect during the Term
which provides for such a contingency shall have any application in such case.
     10.7 Waiver. Tenant hereby waives any statutory rights of termination which
may arise by reason of any damage or destruction of the Leased Property, or any
portion thereof.
ARTICLE 11
CONDEMNATION
     11.1 Total Condemnation, Etc. If either (i) the whole of any Property shall
be taken by Condemnation or (ii) a Condemnation of less than the whole of any
Property renders any Property Unsuitable for Its Permitted Use, this Agreement
shall terminate with respect to such Property, Tenant and Landlord shall seek
the Award for their interests in the applicable Property as provided in
Section 11.5.
     11.2 Partial Condemnation. In the event of a Condemnation of less than the
whole of any Property such that such Property is still suitable for its
Permitted Use, Tenant shall, to the extent of the Award and any additional
amounts disbursed by

-50-



--------------------------------------------------------------------------------



 



Landlord as hereinafter provided, commence (or cause to be commenced) promptly
and continue diligently to restore (or cause to be restored) the untaken portion
of the applicable Leased Improvements so that such Leased Improvements shall
constitute a complete architectural unit of the same general character and
condition (as nearly as may be possible under the circumstances) as such Leased
Improvements existing immediately prior to such Condemnation, in material
compliance with all Legal Requirements, subject to the provisions of this
Section 11.2. If the cost of the repair or restoration of the affected Property
exceeds the amount of the Award, Tenant shall give Landlord Notice thereof which
notice shall set forth in reasonable detail the nature of such deficiency and
whether Tenant shall pay and assume the amount of such deficiency (Tenant having
no obligation to do so, except that if Tenant shall elect to make such funds
available, the same shall become an irrevocable obligation of Tenant pursuant to
this Agreement). In the event Tenant shall elect not to pay and assume the
amount of such deficiency, Landlord shall have the right (but not the
obligation), exercisable at Landlord’s sole election by Notice to Tenant given
within sixty (60) days after Tenant’s Notice of the deficiency, to elect to make
available for application to the cost of repair or restoration the amount of
such deficiency; provided, however, in such event, upon any disbursement by
Landlord thereof, the Minimum Rent shall be adjusted as provided in
Section 3.1.1(d). In the event that neither Landlord nor Tenant shall elect to
make such deficiency available for restoration, Landlord may terminate this
Agreement with respect to the affected Property by Notice to Tenant and the
entire Award shall be retained by Landlord.
     Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award necessary to complete such repair or
restoration, together with severance and other damages awarded for the taken
Leased Improvements and any deficiency Landlord has agreed to disburse, to
Tenant regularly during the restoration period so as to permit payment for the
cost of such repair or restoration. Landlord may, at its option, condition
advancement of such Award and other amounts on (i) the absence of any Event of
Default, (ii) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned), (iii) general contractors’ estimates, (iv) architect’s
certificates, (v) unconditional lien waivers of general contractors, if
available, (vi) evidence of approval by

-51-



--------------------------------------------------------------------------------



 



all governmental authorities and other regulatory bodies whose approval is
required, and (vii) such other certificates as Landlord may, from time to time,
reasonably require. Landlord’s obligation under this Section 11.2 to disburse
the Award and such other amounts shall be subject to the collection thereof by
Landlord. Tenant’s obligation to restore the applicable Leased Improvements and
operate therein shall be subject to the release of the Award by the applicable
Facility Mortgagee to Landlord.
     11.3 No Abatement of Rent. Other than as specifically provided in this
Agreement, this Agreement shall remain in full force and effect and Tenant’s
obligation to make all payments of Rent and to pay all other charges as and when
required under this Agreement shall remain unabated during the Term
notwithstanding any Condemnation involving the Leased Property, or any portion
thereof. The provisions of this Article 11 shall be considered an express
agreement governing any Condemnation involving the Leased Property, or any
portion thereof, and, to the maximum extent permitted by law, no local or State
statute, law, rule, regulation or ordinance in effect during the Term which
provides for such a contingency shall have any application in such case.
     11.4 Temporary Condemnation. In the event of any temporary Condemnation of
any Property or Tenant’s interest therein, this Agreement shall continue in full
force and effect and Tenant shall continue to pay (or cause to be paid), in the
manner and on the terms herein specified, the full amount of the Rent. Tenant
shall continue to perform and observe (or cause to be performed and observed)
all of the other terms and conditions of this Agreement on the part of the
Tenant to be performed and observed. Provided no Event of Default has occurred
and is continuing, the entire amount of any Award made for such temporary
Condemnation allocable to the Term, whether paid by way of damages, rent or
otherwise, shall be paid to Tenant. Tenant shall, promptly upon the termination
of any such period of temporary Condemnation, at its sole cost and expense,
restore the affected Property to the condition that existed immediately prior to
such Condemnation, in material compliance with all applicable Legal
Requirements, unless such period of temporary Condemnation shall extend beyond
the expiration of the Term, in which event Tenant shall not be required to make
such restoration.
     11.5 Allocation of Award. Except as provided in Section 11.4 and the second
sentence of this Section 11.5, the total

-52-



--------------------------------------------------------------------------------



 



Award shall be solely the property of and payable to Landlord. Any portion of
the Award made for the taking of Tenant’s leasehold interest in the Leased
Property, loss of business during the remainder of the Term, the taking of
Tenant’s Personal Property, or Tenant’s removal and relocation expenses shall be
the sole property of and payable to Tenant (subject to the provisions of
Section 11.2). In any Condemnation proceedings, Landlord and Tenant shall each
seek its own Award in conformity herewith, at its own expense.
ARTICLE 12
DEFAULTS AND REMEDIES
     12.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:
     (a) should Tenant fail to make any payment of the Rent or any other sum
payable hereunder when due and such failure shall continue for a period of ten
(10) days after Notice thereof from Landlord to Tenant; or
     (b) should Tenant fail to maintain the insurance coverages required under
Article 9 and such failure shall continue for a period of ten (10) days after
Notice thereof from Landlord to Tenant; or
     (c) should Tenant default in the due observance or performance of any of
the terms, covenants or agreements contained herein to be performed or observed
by it (other than as specified in clauses (a) and (b) above) and should such
default continue for a period of thirty (30) days after Notice thereof from
Landlord to Tenant; provided, however, that if such default is susceptible of
cure but such cure cannot be accomplished with due diligence within such period
of time and if, in addition, Tenant commences to cure or cause to be cured such
default within thirty (30) days after Notice thereof from Landlord and
thereafter prosecutes the curing of such default with all due diligence, such
period of time shall be extended to such period of time (not to exceed an
additional sixty (60) days in the aggregate) as may be necessary to cure such
default with all due diligence; or

-53-



--------------------------------------------------------------------------------



 



     (d) should any Guarantor be in breach of any obligation under its Guaranty;
or
     (e) should LTF fail to timely file such public filings and other financial
information as LTF is required or elects to file with the SEC; or
     (f) should any representation or warranty made by or on behalf of Tenant or
any Guarantor under or in connection with this Agreement or any Guaranty, or in
any document, certificate or agreement delivered in connection herewith or
therewith prove to have been false or misleading in any material respect on the
day when made or deemed made and, if such default is susceptible of cure but
such cure cannot be accomplished with due diligence within thirty (30) days
after Notice thereof from Landlord to Tenant or Guarantor, such period of time
and if, in addition, Tenant commences to cure or cause to be cured such default
within thirty (30) days after Notice thereof from Landlord and thereafter
prosecutes the curing of such default with all due diligence, such period of
time shall be extended to such period of time (not to exceed an additional sixty
(60) days in the aggregate), as may be necessary to cure such default with all
due diligence; or
     (g) should Tenant or any Guarantor generally not be paying its debts as
they become due or should Tenant or any Guarantor make a general assignment for
the benefit of creditors; or
     (h) should any petition be filed by or against Tenant or any Guarantor
under the Federal bankruptcy laws, or should any other proceeding be instituted
by or against Tenant or any Guarantor seeking to adjudicate Tenant or any
Guarantor bankrupt or insolvent, or seeking liquidation, reorganization,
arrangement, adjustment or composition of Tenant’s debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for Tenant or any Guarantor or for any
substantial part of the property of Tenant or any Guarantor and such proceeding
is not dismissed within one hundred eighty (180) days after institution thereof;
or

-54-



--------------------------------------------------------------------------------



 



     (i) should Tenant or any Guarantor cause or institute any proceeding for
its dissolution or termination; or
     (j) should Tenant voluntarily cease operation of any of the Leased Property
for its Permitted Use for a period in excess of thirty (30) consecutive days,
except as a result of damage, destruction or partial or complete Condemnation in
accordance with Article 10 and Article 11, in connection with any alterations or
additions approved by Landlord or permitted pursuant to Article 6; or
     (k) should the estate or interest of Tenant in the Leased Property or any
part thereof be levied upon or attached in any proceeding and the same shall not
be vacated or discharged within the later of (x) ninety (90) days after
commencement thereof, unless the amount in dispute is less than One Hundred
Thousand Dollars ($100,000), in which case Tenant shall give notice to Landlord
of the dispute but Tenant may defend in any suitable way, and (y) one hundred
eighty (180) days after receipt by Tenant of Notice thereof from Landlord
(unless Tenant shall be contesting such lien or attachment in good faith in
accordance with Article 8); or
     (l) should there occur any direct or indirect Change in Control of Tenant
or any Guarantor, except as otherwise permitted by Article 16; or
     (m) should Tenant fail to provide a Guaranty from any Acquiring Guarantor
in accordance with the provisions of Section 16.1;
then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property by giving Notice thereof to Tenant and upon the expiration of
the time, if any, fixed in such Notice, this Agreement shall terminate with
respect to all or the designated portion of the Leased Property and all rights
of Tenant under this Agreement with respect thereto shall cease. Landlord shall
have and may exercise all rights and remedies available at law and in equity to
Landlord as a result of Tenant’s breach of this Agreement.
     Upon the occurrence of an Event of Default, Landlord may, in addition to
any other remedies provided herein, enter upon the Leased Property or any
portion thereof.

-55-



--------------------------------------------------------------------------------



 



     12.2 Remedies. None of (a) the termination of this Agreement pursuant to
Section 12.1, (b) the repossession of the Leased Property or any portion
thereof, (c) the failure of Landlord to relet the Leased Property or any portion
thereof, nor (d) the reletting of all or any of portion of the Leased Property,
shall relieve Tenant of its liability and obligations hereunder, all of which
shall survive any such termination, repossession or reletting. In the event of
any such termination, Tenant shall forthwith pay to Landlord all Rent due and
payable with respect to the Leased Property, or terminated portion thereof,
through and including the date of such termination. Thereafter, Tenant, until
the end of what would have been the Term of this Agreement in the absence of
such termination, and whether or not the Leased Property or any portion thereof
shall have been relet, shall be liable to Landlord for, and shall pay to
Landlord, as current damages, the Rent and other charges which would be payable
hereunder for the remainder of the Term had such termination not occurred, less
the net proceeds, if any, of any reletting of the Leased Property, or any
portion thereof, after deducting all reasonable expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such reletting.
Tenant shall pay such current damages to Landlord monthly on the days on which
the Minimum Rent would have been payable hereunder if this Agreement had not
been so terminated with respect to such of the Leased Property.
     At any time after such termination, whether or not Landlord shall have
collected any such current damages, as liquidated final damages beyond the date
of such termination, at Landlord’s election, Tenant shall pay to Landlord an
amount equal to the net present value (as determined utilizing an assumed
interest rate of nine percent (9%) per annum) of the excess, if any, of the Rent
and other charges which would be payable hereunder from the date of such
termination (assuming that, for the purposes of this paragraph, annual payments
by Tenant on account of Impositions would be the same as payments required for
the immediately preceding twelve calendar months, or if less than twelve
calendar months have expired since the Commencement Date, the payments required
for such lesser period projected to an annual amount) for what would be the then
unexpired term of this Agreement if the same remained in effect, over the fair
market rental for the same period. Nothing contained in this Agreement

-56-



--------------------------------------------------------------------------------



 



shall, however, limit or prejudice the right of Landlord to prove and obtain in
proceedings for bankruptcy or insolvency an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.
     In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property or any portion
thereof as Landlord, in its reasonable discretion, considers advisable and
necessary for the purpose of reletting the Leased Property; and the making of
such alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid. Landlord shall in no event
be liable in any way whatsoever for any failure to relet all or any portion of
the Leased Property, or, in the event that the Leased Property is relet, for
failure to collect the rent under such reletting. To the maximum extent
permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.
     12.3 Tenant’s Waiver. IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION
12.1 OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET
FORTH IN THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE
EXEMPTING PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.
     12.4 Application of Funds. Any payments received by Landlord under any of
the provisions of this Agreement during the existence or continuance of any
Event of Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as

-57-



--------------------------------------------------------------------------------



 



Landlord may determine or as may be prescribed by the laws of the State. Any
balance shall be paid to Tenant.
     12.5 Landlord’s Right to Cure Tenant’s Default. If an Event of Default
shall have occurred and be continuing, Landlord, after Notice to Tenant (which
Notice shall not be required if Landlord shall reasonably determine immediate
action is necessary to protect person or property), without waiving or releasing
any obligation of Tenant and without waiving or releasing any Event of Default,
may (but shall not be obligated to), at any time thereafter, make such payment
or perform such act for the account and at the expense of Tenant, and may, to
the maximum extent permitted by law, enter upon the Leased Property or any
portion thereof for such purpose and take all such action thereon as, in
Landlord’s reasonable discretion, may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of Tenant. All reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
Landlord in connection therewith, together with interest thereon (to the extent
permitted by law) at the Overdue Rate from the date such sums are paid by
Landlord until repaid, shall be paid by Tenant to Landlord, on demand.
ARTICLE 13
HOLDING OVER
     Any holding over by Tenant after the expiration or sooner termination of
this Agreement shall be treated as a daily tenancy at sufferance at a rate equal
to one hundred seventy-five percent (175%) the Minimum Rent and other charges
herein provided (prorated on a daily basis). Tenant shall also pay to Landlord
all damages (direct or indirect) sustained by reason of any such holding over.
Otherwise, such holding over shall be on the terms and conditions set forth in
this Agreement, to the extent applicable. Nothing contained herein shall
constitute the consent, express or implied, of Landlord to the holding over of
Tenant after the expiration or earlier termination of this Agreement.
ARTICLE 14
LANDLORD DEFAULT
     If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this

-58-



--------------------------------------------------------------------------------



 



Agreement or any obligation of Landlord, if any, under any agreement affecting
any Property, the performance of which is not Tenant’s obligation pursuant to
this Agreement, and any such default shall continue for a period of thirty
(30) days after Notice thereof from Tenant to Landlord and any applicable
Facility Mortgagee, or such additional period as may be reasonably required to
correct the same, Tenant may declare the occurrence of a “Landlord Default” by a
second Notice to Landlord and to such Facility Mortgagee. Thereafter, Tenant may
forthwith cure the same and, subject to the provisions of the following
paragraph, invoice Landlord for costs and expenses (including reasonable
attorneys’ fees and court costs) incurred by Tenant in curing the same, together
with interest thereon (to the extent permitted by law) from the date Landlord
receives Tenant’s invoice until paid, at the Overdue Rate. Tenant shall have no
right to terminate this Agreement for any default by Landlord hereunder and no
right, for any such default, to offset or counterclaim against any Rent or other
charges due hereunder.
ARTICLE 15
PURCHASE RIGHTS
     If and to the extent permitted by any and all lenders or other applicable
financing sources of Tenant, LTF or any of their respective Parents,
Subsidiaries or affiliates, Landlord shall have the option to purchase Tenant’s
Personal Property, at the expiration or termination of this Agreement, for an
amount equal to the then fair market value thereof (as determined by agreement
of the parties or, in the absence of such agreement, appraisal), subject to, and
with appropriate price adjustments for, all equipment leases, conditional sale
contracts, UCC-1 financing statements and other encumbrances to which such
Personal Property is subject (and subject to the right of any lender or other
financing source thereunder to grant or withhold its consent thereto as provided
in any such financing agreements or arrangements relating thereto), provided
that Landlord shall be permitted to assume any such lease, contract, financing
or encumbrance to the extent the same only relates to Tenant’s Personal Property
at the Leased Property and Tenant is released from liability in connection
therewith. Upon the expiration or sooner termination of this Agreement, Tenant
shall use its reasonable efforts to transfer and assign, or cause to be
transferred and assigned, to Landlord or its designee, or assist Landlord or its
designee in obtaining, any contracts, licenses,

-59-



--------------------------------------------------------------------------------



 



and certificates required for the then operation of the Leased Property.
ARTICLE 16
SUBLETTING AND ASSIGNMENT
     16.1 Subletting and Assignment. Except as provided in Section 16.3, Tenant
shall not, without Landlord’s prior written consent (which consent may be given
or withheld in Landlord’s sole and absolute discretion), assign, mortgage,
pledge, hypothecate, encumber or otherwise transfer this Agreement or sublease
or permit the sublease (which term shall be deemed to include the granting of
concessions, licenses and the like), of all or any part of the Leased Property
or suffer or permit this Agreement or the leasehold estate created hereby or any
other rights arising under this Agreement to be assigned, transferred,
mortgaged, pledged, hypothecated or encumbered, in whole or in part, whether
voluntarily, involuntarily or by operation of law, or permit the use or
operation of all or any part of the Leased Property by anyone other than Tenant,
any Manager approved by Landlord or permitted pursuant to the applicable
provisions of this Agreement, or the Leased Property or any part thereof to be
offered or advertised for assignment or subletting.
     For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant or any Guarantor; provided, however that any assignment of this
Agreement (including, without limitation, any direct or indirect Change in
Control of Tenant or any Guarantor) shall not require Landlord’s consent if each
of the following conditions precedent shall have been satisfied: (i) no Default
or Event of Default shall have occurred and be continuing, (ii) after giving
effect to any such transaction constituting an assignment, the successor tenant
(the “Successor Tenant”) or the Acquiring Guarantor, as the case may be, shall
have a Tangible Net Worth in excess of Two Hundred Million Dollars
($200,000,000) (the “Required Net Worth”), and shall be projected to maintain
such Required Net Worth for not less than the succeeding twenty-four
(24) months, as evidenced by audited financials and projections prepared in
accordance with GAAP and delivered to Landlord with an Officer’s Certificate not
less than fifteen (15) Business Days prior to the closing or projected closing
of such assignment or Change of Control, (iii) if applicable, each Guarantor
shall have confirmed its obligations under its Guaranty by written

-60-



--------------------------------------------------------------------------------



 



agreement in form and substance reasonably satisfactory to Landlord, (iv) any
Acquiring Guarantor in connection with such transaction shall have executed a
Guaranty in favor of Landlord, which Guaranty shall be in form and substance
substantially similar to the LTF Guaranty, and (v) any Acquiring Guarantor in
connection with such transaction shall have delivered to Landlord evidence, in
form and substance reasonably satisfactory to Landlord, of the due
authorization, execution, delivery and enforceability of each such Guaranty.
Tenant shall give Landlord no less than fifteen (15) Business Days prior written
Notice of such contemplated assignment (including, without limitation, any such
direct or indirect Change in Control), together with such evidence regarding the
satisfaction of the conditions precedent set forth in the foregoing clauses as
Landlord shall, in its sole discretion, require, including, without limitation,
audited financial statements for the immediately preceding five (5) fiscal years
of the Successor Tenant and any Acquiring Guarantor (including, without
limitation, balance sheets and related statements of income and cash flows), and
pro forma balance sheets and income statements with respect to the Successor
Tenant and any Acquiring Guarantor following consummation of such assignment
(including, without limitation, any direct or indirect Change in Control).
     Notwithstanding the foregoing, in the event that the Successor Tenant or
Acquiring Guarantor is unable or unwilling to provide a Guaranty in connection
with any such assignment or Change of Control, Tenant may elect, in lieu
thereof, to deposit, or caused to be deposited, with Landlord, fifteen
(15) Business Days prior to the date of closing of such proposed assignment or
Change of Control, a cash security deposit (the “Security Deposit”) in an amount
equal to the per annum Minimum Rent then payable hereunder, which security
deposit is to be held by Landlord as security for the payment and performance of
Tenant’s obligations under this Agreement in accordance with the provisions of
this Section 16.1.
     Upon an assignment permitted under this Section 16.1, the transferor Tenant
or Guarantor, as the case may be, shall be released from all liabilities and
obligations under this Agreement or its Guaranty arising subsequent to the
effective date of such assignment.
     In the event that Tenant shall at any time during the Term deposit the
Security Deposit with Landlord, the Security Deposit shall be held by Landlord
as security for the faithful

-61-



--------------------------------------------------------------------------------



 



observance and performance by Tenant of all the terms, covenants and conditions
of this Agreement by Tenant to be observed and performed. The Security Deposit
shall not be mortgaged, assigned, transferred or otherwise encumbered by Tenant
without the prior written consent of Landlord and any such act on the part of
Tenant without first having obtained Landlord’s consent shall be without force
and effect and shall not be binding upon Landlord.
     If an Event of Default shall occur and be continuing, Landlord may, as its
option and without prejudice to any other remedy which Landlord may have on
account thereof, appropriate and apply the entire Security Deposit or so much
thereof as may be necessary to compensate Landlord toward the payment of Rent or
other sums or loss or damage sustained by Landlord due to such breach on the
part of Tenant, and Tenant shall, upon demand, restore the Security Deposit to
the original sum deposited. It is understood and agreed that the Security
Deposit is not to be considered as prepaid rent, nor shall damages be limited to
the amount of the Security Deposit. Provided no Event of Default shall have
occurred and be continuing, any unapplied balance of the Security Deposit shall
be returned in full to Tenant at the end of the Term. Landlord shall have no
obligation to pay interest on the Security Deposit and shall have the right to
commingle the same with Landlord’s other funds. If Landlord conveys Landlord’s
interest under this Agreement, the portion of the Security Deposit so turned
over, or any part thereof not previously applied, may be turned over by Landlord
to Landlord’s grantee, and, if so turned over, Tenant shall look solely to such
grantee for proper application of the Security Deposit in accordance with the
terms of this Section 16.1 and the return thereof in accordance herewith.
     If this Agreement is assigned or if all or any part of the Leased Property
is sublet (or occupied by anybody other than Tenant or any Manager), following
an Event of Default Landlord may collect the rents from such assignee, subtenant
or occupant, as the case may be, and apply the net amount collected to the Rent
herein reserved, but no such collection shall be deemed a waiver of the
provisions set forth in the first paragraph of this Section 16.1, the acceptance
by Landlord of such assignee, subtenant or occupant, as the case may be, as a
tenant, or a release of Tenant from the future performance by Tenant of its
covenants, agreements or obligations contained in this Agreement.

-62-



--------------------------------------------------------------------------------



 



     No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1. No assignment,
subletting or occupancy shall affect any Permitted Use. Any subletting,
assignment or other transfer of Tenant’s interest under this Agreement in
contravention of this Section 16.1 shall be voidable at Landlord’s option.
     16.2 Required Sublease Provisions. Any sublease of all or any portion of
the Leased Property entered into on or after the date hereof shall provide
(a) that it is subject and subordinate to this Agreement and to the matters to
which this Agreement is or shall be subject or subordinate; (b) that in the
event of termination of this Agreement or reentry or dispossession of Tenant by
Landlord under this Agreement, Landlord may, at its option, terminate such
sublease or take over all of the right, title and interest of Tenant, as
sublessor under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that neither Landlord nor any Facility Mortgagee, as holder of a mortgage
or as Landlord under this Agreement, if such Facility Mortgagee succeeds to that
position, shall (i) be liable for any act or omission of Tenant under such
sublease, (ii) be subject to any credit, counterclaim, offset or defense which
theretofore accrued to such subtenant against Tenant, (iii) be bound by any
previous modification of such sublease not consented to in writing by Landlord
or by any previous prepayment of more than one (1) month’s Rent, (iv) be bound
by any covenant of Tenant to undertake or complete any construction of the
Leased Property or any applicable portion thereof, (v) be required to account
for any security deposit of the subtenant other than any security deposit
actually delivered to Landlord by Tenant, (vi) be bound by any obligation to
make any payment to such subtenant or grant any credits, except for services,
repairs, maintenance and restoration provided for under the sublease that are
performed after the date of such attornment, (vii) be responsible for any monies
owing by Tenant to the credit of such subtenant unless actually delivered to
Landlord by Tenant, or (viii) be required to remove any Person occupying any
applicable portion of the Leased Property; and (c), in the event that such
subtenant receives a written Notice

-63-



--------------------------------------------------------------------------------



 



from Landlord or any Facility Mortgagee stating that an Event of Default has
occurred and is continuing, such subtenant shall thereafter be obligated to pay
all rentals accruing under such sublease directly to the party giving such
Notice or as such party may direct. All rentals received from such subtenant by
Landlord or the Facility Mortgagee, as the case may be, shall be credited
against the amounts owing by Tenant under this Agreement and such sublease shall
provide that the subtenant thereunder shall, at the request of Landlord, execute
a suitable instrument in confirmation of such agreement to attorn. An original
counterpart of each such sublease and assignment and assumption, duly executed
by Tenant and such subtenant or assignee, as the case may be, in form and
substance reasonably satisfactory to Landlord, shall be delivered promptly to
Landlord and (a) in the case of an assignment, the assignee shall assume in
writing and agree to keep and perform all of the terms of this Agreement on the
part of Tenant to be kept and performed and shall be, and become, jointly and
severally liable with Tenant for the performance thereof and (b) in case of
either an assignment or subletting, Tenant shall remain primarily liable, as
principal rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder.
     The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.
     16.3 Permitted Sublease Notwithstanding the foregoing, including, without
limitation, Section 16.2, but subject to the provisions of Section 16.4 and any
other express conditions or limitations set forth herein, Tenant may, in each
instance after Notice to Landlord, (a) enter into one or more subleases,
licenses, concessions or other occupancy agreements in furtherance of the
Permitted Use with respect to any Property, so long as (i) such subleases,
concessions or other occupancy agreements are incidental to the use of such
Property as an athletic club/fitness center/wellness center as such use may be
from time to time be operated in athletic club/fitness center/wellness center
properties owned and/or operated by Tenant and its Affiliated Persons, and
(ii) such subleases, concessions or other occupancy agreements will not violate
or affect any Legal Requirement or Insurance Requirement, and Tenant shall
provide such additional insurance coverage applicable to the activities to be
conducted in the space

-64-



--------------------------------------------------------------------------------



 



covered thereby as Landlord and any Facility Mortgagee may reasonably require,
and (b) enter into one or more subleases with Affiliated Persons of Tenant or
LTF with respect to the Leased Property or any portion thereof (provided that
any such sublease is not entered into in connection with, or simultaneously with
(whether through one or a series of transactions), a direct or indirect Change
in Control in violation of the restrictions contained in Section 16.1).
     16.4 Sublease Limitation. Anything contained in this Agreement to the
contrary notwithstanding, Tenant shall not sublet all or any portion of the
Leased Property on any basis such that the rental to be paid by any sublessee
thereunder would be based, in whole or in part, on the net income or profits
derived by the business activities of such sublessee or any other formula such
that any portion of such sublease rental would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Code, or any similar
or successor provision thereto or would otherwise disqualify Landlord for
treatment under the Code as a real estate investment trust.
ARTICLE 17
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
     17.1 Estoppel Certificates. At any time and from time to time, upon not
less than ten (10) Business Days prior Notice by either party, the party
receiving such Notice shall furnish to the other an Officer’s Certificate
certifying that this Agreement is unmodified and in full force and effect (or
that this Agreement is in full force and effect as modified and setting forth
the modifications), the date to which the Rent has been paid, that no Default or
an Event of Default has occurred and is continuing or, if a Default or an Event
of Default shall exist, specifying in reasonable detail the nature thereof, and
the steps being taken to remedy the same, and such additional information as the
requesting party may reasonably request. Any such certificate furnished pursuant
to this Section 17.1 may be relied upon by the requesting party, its lenders and
any prospective purchaser or mortgagee of all or any portion of the Leased
Property or the leasehold estate created hereby.
     17.2 LTF Financial Statements. So long as LTF shall be a Guarantor under
this Agreement, Tenant shall provide, or cause to be provided, to Landlord,
financial information as follows:

-65-



--------------------------------------------------------------------------------



 



     (a) (i) So long as LTF shall be a registrant with the SEC, by filing such
public filings and other financial information as LTF is required or elects to
file with the SEC, copies of all public filings submitted to the SEC, including,
without limitation, quarterly form 10-Q filings, annual form 10-K filings and
other shareholder or debt holder communications with shareholders or holders of
publicly traded debt, provided that copies of all filings submitted to the SEC
through EDGAR shall be deemed to be delivered to Landlord upon such filing; and
(ii) if LTF shall cease to be a registrant with the SEC or to timely file with
the SEC, Tenant shall deliver, or cause to be delivered to Landlord,
substantially similar financial statements as would have been filed had LTF
remained a timely filing public reporting company;
     (b) Annual and quarterly financial statements of Tenant, including Tenant’s
balance sheet and the related statements of income and cash flows, as a part of
Guarantor’s consolidated financial information provided pursuant to the
preceding clause (a), with the parties hereto agreeing that, as of the date of
this Agreement, Tenant is not required to provide separately prepared and
delivered financial statements and shall not be so required during the Term
hereof except as may be required pursuant and subject to the terms and
conditions set forth in Section 17.4 below;
     (c) Annually and quarterly during the Term, financial information and
operating statistics with respect to each Property as Landlord may reasonably
request, including revenues, EBITDA, membership and average monthly membership
fee, which information Landlord shall not make public, except as required by law
or SEC regulation, or when aggregated with similar information for a pool or
portfolio of other properties;
     (d) Promptly after the sending or filing thereof, to the extent the same
are not publicly available, copies of all reports which Tenant and/or any
Guarantor sends to its security holders generally;
     (e) Promptly after the occurrence thereof, notice of any event or condition
that will, or that Tenant should reasonably believe will, have a material
adverse effect on

-66-



--------------------------------------------------------------------------------



 



any of the Fitness Centers or on Tenant’s ability to perform its obligations
hereunder; and
     (f) Promptly, upon Notice from Landlord, such other information concerning
the business, financial condition and affairs of Tenant, any Guarantor or any
Property as Landlord may reasonably request from time to time.
     17.3 Other Financial Statements. If LTF shall at any time cease to be a
Guarantor or if any other Guarantor shall provide a Guaranty under this
Agreement, Tenant shall furnish, or cause to be furnished, the following
statements to Landlord:
     (a) (i) So long as Acquiring Guarantor shall be a registrant with the SEC,
by timely filing such public filings and other financial information as
Acquiring Guarantor is required or elects to file with the SEC, copies of all
public filings submitted to the SEC, including, without limitation, quarterly
form 10-Q filings, annual form 10-K filings and other shareholder or debt holder
communications with shareholders or holders of publicly traded debt, provided
that copies of all filings submitted to the SEC through EDGAR shall be deemed to
be delivered to Landlord upon such filing; and (ii) if Acquiring Guarantor shall
cease to be a registrant or timely with the SEC or to timely file with the SEC,
Tenant shall deliver, or cause to be delivered to Landlord, substantially
similar financial statements as would have been filed had Acquiring Guarantor
remained a timely filing public reporting company;
     (b) Annual and quarterly financial statements of Tenant, including Tenant’s
balance sheet and the related statements of income and cash flows, as a part of
Acquiring Guarantor’s consolidated financial information provided pursuant to
the preceding clause (a), with the parties hereto agreeing that, as of the date
of this Agreement, Tenant is not required to provide separately prepared and
delivered financial statements and shall not be so required during the Term
hereof except as may be required pursuant and subject to the terms and
conditions set forth in Section 17.4 below;
     (c) Annually and quarterly during the Term, financial information and
operating statistics with respect to each Property as Landlord may reasonably
request, including

-67-



--------------------------------------------------------------------------------



 



revenues, EBITDA, membership and average monthly membership fee, which
information Landlord shall not make public, except as required by law or SEC
regulation, or when aggregated with similar information for a pool or portfolio
of other properties;
     (d) Promptly after the sending or filing thereof, to the extent the same
are not publicly available, copies of all reports which Tenant and/or any
Guarantor sends to its security holders generally;
     (e) Promptly after the occurrence thereof, notice of any event or condition
that will, or that Tenant should reasonably believe will, have a material
adverse effect on any of the Fitness Centers or on Tenant’s ability to perform
its obligations hereunder; and
     (f) Promptly, upon Notice from Landlord, such other information concerning
the business, financial condition and affairs of Tenant, Guarantor or any
Property as Landlord may reasonably request from time to time.
     17.4 General. In addition, Tenant shall provide Landlord information
relating to Tenant and its operation of the Leased Property, including
separately prepared and delivered financial statements for Tenant, to the extent
the same (a) may be required in order for Landlord to prepare financial
statements in accordance with GAAP or to comply with applicable securities laws
and regulations and the SEC’s interpretation thereof, and (b) is of the type
that Tenant and its Affiliated Persons customarily prepare for other of its
property owners and/or lenders.
     Landlord shall maintain all such statements and information in the
strictest confidence, except (i) as may be required by Applicable Law or by the
rules of any national securities exchange or automated quotation system to which
Landlord or any Affiliated Person of Landlord is or becomes subject, or (ii) as
Landlord reasonably determines necessary and advisable in connection with its
investor relations program, conducted in the normal course, including, without
limitation, disclosure of the rent coverage and other information that Landlord
or any Affiliated Person of Landlord files or may file, from time to time, with
the SEC for other tenants of Landlord or any Affiliated Person of Landlord.
Landlord may at any time, and from time to time, provide any Facility Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining

-68-



--------------------------------------------------------------------------------



 



the agreement of such Facility Mortgagee to maintain such statements and the
information therein as confidential.
ARTICLE 18
LANDLORD’S RIGHT TO INSPECT
     Tenant shall permit Landlord and its authorized representatives to inspect
all or any portion of the Leased Property during usual business hours upon not
less than forty-eight (48) hours’ notice and to make such repairs as Landlord is
permitted or required to make pursuant to the terms of this Agreement, provided
that any inspection or repair by Landlord or its representatives will not
unreasonably interfere with Tenant’s use and operation of the same and further
provided that in the event of an emergency, as determined by Landlord in its
reasonable discretion, prior Notice shall not be necessary.
ARTICLE 19
EASEMENTS
     19.1 Grant of Easements. Provided no Event of Default has occurred and is
continuing, Landlord will join in granting and, if necessary, modifying or
abandoning such rights-of-way, easements and other interests as may be
reasonably requested by Tenant for ingress and egress, and electric, telephone,
gas, water, sewer and other utilities so long as:
     (a) the instrument creating, modifying or abandoning any such easement,
right-of-way or other interest is satisfactory to and approved by Landlord
(which approval shall not be unreasonably withheld, delayed or conditioned);
     (b) Landlord receives an Officer’s Certificate from Tenant stating (i) that
such grant, modification or abandonment is not detrimental to the proper conduct
of business on such Property, (ii) the consideration, if any, being paid for
such grant, modification or abandonment (which consideration shall be paid by
Tenant), (iii) that such grant, modification or abandonment does not impair the
use or value of such Property for the Permitted Use, and (iv) that, for as long
as this Agreement shall be in

-69-



--------------------------------------------------------------------------------



 



effect, Tenant will perform all obligations, if any, of Landlord under any such
instrument.
     19.2 Exercise of Rights by Tenant. So long as no Event of Default has
occurred and is continuing, Tenant shall have the right to exercise all rights
of Landlord under the Easement Agreements and, in connection therewith, Landlord
shall execute and promptly return to Tenant such documents as Tenant shall
reasonably request. Tenant shall perform all obligations of Landlord under the
Easement Agreements.
     19.3 Permitted Encumbrances. Any agreements entered into in accordance with
this Article 19 shall be deemed a Permitted Encumbrance.
ARTICLE 20
RIGHT OF FIRST OFFER
     20.1 Right of First Offer. If Landlord desires to sell the Leased Property,
or if Landlord shall otherwise receive an offer from a party other than Tenant
for any such sale or transfer which Landlord intends to accept, then Landlord
shall, prior to entering into an agreement with respect to such sale, provide,
or shall cause to be provided, written notice (the “ROFO Notice”) to Tenant of
its intention to effect such a transaction, which ROFO Notice shall specify the
cash purchase price for the Leased Property (the “ROFO Purchase Price”), the
terms of payment and the closing date. Tenant shall have fifteen (15) days from
the receipt of the ROFO Notice to notify Landlord in writing (the “ROFO
Acceptance Notice”) of its intent to purchase the Leased Property on the terms
and conditions set forth in the ROFO Notice, except that any sale to Tenant to
shall in all events be “AS IS”, “WHERE IS”, without representation or warranty
by Landlord. In the event that, at any time within three hundred sixty five
(365) days after the date that Tenant shall have failed to provide Landlord with
a ROFO Acceptance Notice, Landlord shall elect to sell the Leased Property for a
purchase price that is less than ninety percent (90%) of the ROFO Purchase
Price, Landlord shall provide to Tenant a ROFO Notice specifying such reduced
ROFO Purchase Price and Tenant shall have fifteen (15) days from the receipt of
the ROFO Notice in which to deliver a ROFO Acceptance Notice with respect
thereto. The negotiation and execution of a mutually acceptable purchase and
sale agreement must occur no more than fifteen (15) days from Landlord’s receipt
of any ROFO

-70-



--------------------------------------------------------------------------------



 



Acceptance Notice pursuant to this Article 20 for any reason other than bad
faith on the part of Landlord. If Tenant shall fails to provide Landlord with a
ROFO Acceptance Notice within fifteen (15) days of receipt of any ROFO Notice
pursuant to this Article 20, or if a mutually acceptable purchase and sale
agreement is not executed within fifteen (15) days after receipt of any ROFO
Acceptance Notice, then Landlord shall have three hundred sixty-five (365) days
from the date thereof to sell the Leased Property to any third party for a
purchase price not less than the ROFO Purchase Price specified in the applicable
ROFO Notice. If at the expiration of any such three hundred sixty-five (365) day
period Landlord shall not have sold the Leased Property, Tenant shall again have
the rights under this Article 20.
     Notwithstanding anything to the contrary contained in this Agreement,
Tenant’s rights under this Article 20 shall be limited to a sale of one or more
of the Properties and shall not include (i) a sale of the Properties as part of
a sale of other properties, (ii) a sale of the Properties as part of a series of
related sales of other properties, (iii) any transfer in connection with any
financing (or a foreclosure sale or deed in lieu thereof), (iv) a transfer to
any Affiliated Person of Landlord, (v) a transfer to any Person to whom Landlord
sells all or substantially all of its assets or (vi) any sale of an interest in
Landlord.
     20.2 Attornment. If the Leased Property is transferred to a third party in
accordance with this Article 20, Tenant shall attorn to such third party as
Landlord so long as such third party and Landlord notify Tenant in writing of
such transfer. At the request of Landlord, Tenant shall execute such documents
confirming the agreement referred to above and such other agreements as Landlord
shall reasonably request, provided that such agreements do not increase the
liabilities and obligations of Tenant hereunder.
     20.3 General. Notwithstanding anything to the contrary contained in this
Agreement, upon the delivery of any ROFO Acceptance Notice by Tenant, no event
or circumstances affecting the Leased Property, including, but not limited to, a
Condemnation or casualty, shall give Tenant any right or option to cancel,
surrender or otherwise terminate this Agreement.

-71-



--------------------------------------------------------------------------------



 



ARTICLE 21
REPRESENTATIONS AND WARRANTIES
     21.1 Representations of Tenant. To induce Landlord to enter into this
Agreement, Tenant represents and warrants to Landlord as follows:
     (a) Status and Authority of Tenant. Tenant is a corporation duly organized,
validly existing and in corporate good standing under the laws of its state of
incorporation. Tenant has all requisite power and authority under the laws of
its state of formation and its charter documents to enter into and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. Tenant has duly qualified to transact business in each jurisdiction in
which the nature of the business conducted by it requires such qualification.
     (b) Action of Tenant. Tenant has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and this Agreement
constitutes the valid and binding obligation and agreement of Tenant,
enforceable against Tenant in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.
     (c) No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Tenant, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Leased Property pursuant to
the terms of any indenture, mortgage, deed of trust, note, evidence of
indebtedness or any other material agreement or instrument by which Tenant is
bound.
     (d) Litigation. Tenant has received no written notice of and, to Tenant’s
knowledge, no action or proceeding is pending or threatened and no investigation
looking toward such an action or proceeding has begun, which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto,
will result in any material adverse change in the business, operation,

-72-



--------------------------------------------------------------------------------



 



affairs or condition of the Leased Property, result in or subject the Leased
Property to a material liability, or involves condemnation or eminent domain
proceedings against any material part of the Leased Property.
     (e) Compliance With Law. Except as disclosed in writing to Landlord, to
Tenant’s knowledge, the Leased Property and the use and operation thereof do not
violate any material federal, state, municipal and other governmental statutes,
ordinances, by-laws, rules, regulations or any other legal requirements,
including, without limitation, those relating to construction, occupancy,
zoning, adequacy of parking, environmental protection, occupational health and
safety and fire safety applicable thereto; and there are presently in effect all
material licenses, permits and other authorizations necessary for the current
use, occupancy and operation thereof. Tenant has not received written notice of
any threatened request, application, proceeding, plan, study or effort which
would materially adversely affect the present use or zoning of the Leased
Property or which would modify or realign any adjacent street or highway in a
manner which would materially adversely affect the use and operation of the
Leased Property.
     (f) Hazardous Substances. Except as disclosed to Landlord or as described
in any environmental report delivered to Landlord, to Tenant’s knowledge, none
of Tenant nor any tenant or other occupant or user of the Leased Property, or
any portion thereof, has stored or disposed of (or engaged in the business of
storing or disposing of) or has released or caused the release of any Hazardous
Substances on the Leased Property, or any portion thereof, the removal of which
is required or the maintenance of which is prohibited or penalized by any
Applicable Law, and, to Tenant’s knowledge, except as disclosed to Landlord or
as described in any environmental report delivered to Landlord, the Leased
Property is free from any such Hazardous Substances, except any such materials
maintained in accordance with Applicable Law.
     21.2 Representations of Landlord. To induce Tenant to enter in this
Agreement, Landlord represents and warrants to Tenant as follows:

-73-



--------------------------------------------------------------------------------



 



     (a) Status and Authority of Landlord. Landlord is a Maryland real estate
investment trust/limited liability company duly organized, validly existing and
in good standing under the laws of the State of Maryland, and has all requisite
power and authority under the laws of such state and under its charter documents
to enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby. Landlord has duly qualified and is in good
standing as a trust, unincorporated business association or limited liability
company in each jurisdiction in which the nature of the business conducted by it
requires such qualification.
     (b) Action of Landlord. Landlord has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of this Agreement by Landlord constitutes the valid
and binding obligation and agreement of Landlord, enforceable against Landlord
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
     (c) No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by Landlord, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of
Landlord pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Landlord
is bound.
     (d) Litigation. No investigation, action or proceeding is pending and, to
Landlord’s actual knowledge, no action or proceeding is threatened and no
investigation looking toward such an action or proceeding has begun, which
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto.
ARTICLE 22

-74-



--------------------------------------------------------------------------------



 



FACILITY MORTGAGES
     22.1 Landlord May Grant Liens. Without the consent of Tenant, Landlord may,
from time to time, directly or indirectly, create or otherwise cause to exist
any lien, encumbrance or title retention agreement (“Encumbrance”) upon the
Leased Property, or any portion thereof or interest therein, whether to secure
any borrowing or other means of financing or refinancing.
     22.2 Subordination of Lease. This Agreement and any and all rights of
Tenant hereunder are, and shall be, subject and subordinate (as applicable) to
any ground or master lease, and all renewals, extensions, modifications and
replacements thereof, and to all mortgages and deeds of trust, which may now or
hereafter affect the Leased Property or any portion thereof or any improvements
thereon and/or any of such leases, whether or not such mortgages or deeds of
trust shall also cover other lands and/or buildings and/or leases, to each and
every advance made or hereafter to be made under such mortgages and deeds of
trust, and to all renewals, modifications, replacements and extensions of such
leases and such mortgages and deeds of trust and all consolidations of such
mortgages and deeds of trust, provided that the holder thereof shall agree that
it shall recognize and not disturb this Agreement and all of Tenant’s rights
hereunder subject to, and upon, the terms and conditions hereof, including,
without limitation, the provisions of this Article 22. This section shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall promptly execute, acknowledge
and deliver any instrument that Landlord, the lessor under any such lease or the
holder of any such mortgage or the trustee or beneficiary of any deed of trust
or any of their respective successors in interest may reasonably request to
evidence such subordination; provided that any such instrument shall provide for
the recognition and nondisturbance of this Agreement and all of Tenant’s rights
hereunder upon and subject to the terms and conditions contained herein,
including, without limitation, this Section 22.2 and shall obligate the Facility
Mortgagee to permit Landlord to apply insurance proceeds and Awards as required
by this Agreement. Any lease to which this Agreement is, at the time referred
to, subject and subordinate is herein called “Superior Lease” and the lessor of
a Superior Lease or its successor in interest at the time referred to is herein
called “Superior Landlord” and any mortgage or deed of trust to which this
Agreement is, at the time referred to, subject and subordinate is herein called
“Superior Mortgage” and

-75-



--------------------------------------------------------------------------------



 



the holder, trustee or beneficiary of a Superior Mortgage is herein called
“Superior Mortgagee”.
     If any Superior Landlord or Superior Mortgagee or the nominee or designee
of any Superior Landlord or Superior Mortgagee shall succeed to the rights of
Landlord under this Agreement (any such person, “Successor Landlord”), whether
through possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord),
(c) subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations with
respect to any insurance or Condemnation proceeds), or (g) required to remove
any Person occupying the Leased Property or any part thereof, except if such
person claims by, through or under the Successor Landlord. Tenant agrees at any
time and from time to time to execute a suitable instrument in confirmation of
Tenant’s agreement to attorn, as aforesaid and Landlord agrees to provide Tenant
with an instrument of nondisturbance and attornment from each such Superior
Mortgagee

-76-



--------------------------------------------------------------------------------



 



and Superior Landlord in form and substance reasonably satisfactory to Tenant.
Notwithstanding anything in this Agreement to the contrary, any Successor
Landlord shall be liable to pay to Tenant any portions of insurance proceeds or
Awards received by Landlord or the Successor Landlord required to be paid to
Tenant pursuant to the terms of this Agreement, and, as a condition to any
mortgage, lien or lease in respect of the Leased Property, or any portion
thereof, and the subordination of this Agreement thereto, the mortgagee,
lienholder or lessor, as applicable, shall expressly agree, for the benefit of
Tenant, to make such payments, which agreement shall be embodied in an
instrument in form reasonably satisfactory to Tenant.
     22.3 Notice to Mortgagee and Superior Landlord. Subsequent to the receipt
by Tenant of Notice from Landlord as to the identity of any Facility Mortgagee
or Superior Landlord under a lease with Landlord, as ground lessee, which
includes the Leased Property or any portion thereof as part of the demised
premises and which complies with Section 22.1 (which Notice shall be accompanied
by a copy of the applicable mortgage or lease), no Notice from Tenant to
Landlord as to a default by Landlord under this Agreement shall be effective
with respect to a Facility Mortgagee or Superior Landlord unless and until a
copy of the same is given to such Facility Mortgagee or Superior Landlord at the
address set forth in the above described Notice, and the curing of any of
Landlord’s defaults within the applicable notice and cure periods set forth in
Article 14 by such Facility Mortgagee or Superior Landlord shall be treated as
performance by Landlord.
ARTICLE 23
ADDITIONAL COVENANTS OF TENANT
     23.1 Prompt Payment of Indebtedness. Tenant shall pay or cause to be paid
when due all lawful claims for labor and rents with respect to the Leased
Property.
     23.2 Conduct of Business. Tenant shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect and in good
standing its corporate existence and its rights and licenses necessary to
conduct its business at the Leased Property.

-77-



--------------------------------------------------------------------------------



 



     23.3 Maintenance of Accounts and Records. Tenant shall keep true and
accurate records and books of account of Tenant in relation to the business and
financial affairs of Tenant with respect to the Leased Property in accordance
with GAAP. Tenant shall apply accounting principles in the preparation of the
financial statements of Tenant which, in the judgment of and the opinion of its
independent public accountants, are in accordance with GAAP, where applicable,
except for changes approved by such independent public accountants. Tenant shall
permit Landlord by its agents, accountants and attorneys to visit and inspect
the Leased Property and examine (and make copies of) at Tenant’s main offices
the records and books of account and to discuss the finances and business with
the officers of Tenant, at such reasonable times as may be requested by
Landlord, upon not less than ten (10) days’ prior notice to Tenant. Upon the
request of Landlord (either telephonically or in writing), Tenant shall provide
Landlord within ten (10) days’ of such request with copies of any information to
which Landlord would be entitled in the course of a personal visit.
     23.4 Notice of Litigation, Etc. Tenant shall give prompt Notice to Landlord
of any litigation or any administrative proceeding to which it may hereafter
become a party of which Tenant has notice or actual knowledge relating to the
Leased Property.
     23.5 Liens and Encumbrances. Except as permitted by Section 7.1, Tenant
shall not create or incur or suffer to be created or incurred or to exist any
Lien on this Agreement or the Leased Property, other than the Permitted
Encumbrances.
ARTICLE 24
MISCELLANEOUS
     24.1 Limitation on Payment of Rent. All agreements between Landlord and
Tenant herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under applicable law, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Agreement, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, or
if from any circumstances Landlord should ever

-78-



--------------------------------------------------------------------------------



 



receive as fulfillment of such provision such an excessive amount, then, ipso
facto, the amount which would be excessive shall be applied to the reduction of
the installment(s) of Minimum Rent next due and not to the payment of such
excessive amount. This provision shall control every other provision of this
Agreement and any other agreements between Landlord and Tenant.
     24.2 No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.
     24.3 Remedies Cumulative. To the maximum extent permitted by law, each
legal, equitable or contractual right, power and remedy of Landlord or Tenant,
now or hereafter provided either in this Agreement or by statute or otherwise,
shall be cumulative and concurrent and shall be in addition to every other
right, power and remedy and the exercise or beginning of the exercise by
Landlord or Tenant (as applicable) of any one or more of such rights, powers and
remedies shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all of such other rights, powers and remedies.
     24.4 Severability. Any clause, sentence, paragraph, section or provision of
this Agreement held by a court of competent jurisdiction to be invalid, illegal
or ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.
     24.5 Acceptance of Surrender. No surrender to Landlord of this Agreement or
of the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

-79-



--------------------------------------------------------------------------------



 



     24.6 No Merger of Title. It is expressly acknowledged and agreed that it is
the intent of the parties that there shall be no merger of this Agreement or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly this Agreement or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.
     24.7 Conveyance by Landlord. If Landlord or any successor owner of all or
any portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms hereof other than as security for a debt,
and the grantee or transferee of such of the Leased Property shall expressly
assume all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord under this Agreement with respect to such of the Leased
Property arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new owner.
     24.8 Quiet Enjoyment. Tenant shall peaceably and quietly have, hold and
enjoy the Leased Property for the Term, free of hindrance or molestation by
Landlord or anyone claiming by, through or under Landlord, but subject to
(a) any Encumbrance permitted under Article 22 or otherwise permitted to be
created by Landlord hereunder, (b) all Permitted Encumbrances set forth on
Schedule B to the applicable owner’s title insurance policy issued Landlord with
respect to such Property or otherwise permitted under this Agreement, (c) liens
as to obligations of Landlord that are either not yet due or which are being
contested in good faith and by proper proceedings, provided the same do not
materially interfere with Tenant’s ability to operate any Fitness Center and
(d) liens that have been consented to in writing by Tenant. Except as otherwise
provided in this Agreement, no failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Agreement or
abate, reduce or make a deduction from or offset against the Rent or any other
sum payable under this Agreement, or to fail to perform any other obligation of
Tenant hereunder.
     24.9 No Recordation. Neither Landlord nor Tenant shall record this
Agreement. Landlord and Tenant agree to execute, acknowledge and deliver, at the
time of execution hereof, a

-80-



--------------------------------------------------------------------------------



 



memorandum of this Agreement, and any supplement hereto or thereto, to be
recorded in such manner and in such places as may be reasonably required by the
other.
     24.10 Notices.
     (a) Any and all notices, demands, consents, approvals, offers, elections
and other communications required or permitted under this Agreement shall be
deemed adequately given if in writing and the same shall be delivered either in
hand, by telecopier with written acknowledgment of receipt, or by mail or
Federal Express or similar expedited commercial carrier, addressed to the
recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).
     (b) All notices required or permitted to be sent hereunder shall be deemed
to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.
     (c) All such notices shall be addressed,
     if to Landlord:
c/o Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attn: Mr. David J. Hegarty
Telecopier No. (617) 796-8349
     with a copy to:
Sullivan & Worcester LLP
One Post Office Square
Boston, Massachusetts 02109
Attn: Nancy S. Grodberg, Esq.
Telecopier No. (617) 338-2880

-81-



--------------------------------------------------------------------------------



 



     if to Tenant to:
LTF Real Estate Company, Inc.
2902 Corporate Place
Chanhassen, Minnesota 55317
Attn: General Counsel
Telecopier No. (952) 947-0099
     (d) By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America.
     24.11 Construction. Anything contained in this Agreement to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination or expiration of this Agreement with
respect to the Leased Property shall survive such termination or expiration. In
no event shall Landlord be liable for any consequential damages suffered by
Tenant as the result of a breach of this Agreement by Landlord. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party to be charged.
All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Each term or provision of this Agreement to be performed by Tenant
shall be construed as an independent covenant and condition. Time is of the
essence with respect to the provisions of this Agreement. Except as otherwise
set forth in this Agreement, any obligations of Tenant (including without
limitation, any monetary, repair and indemnification obligations) and Landlord
shall survive the expiration or sooner termination of this Agreement. Tenant
hereby acknowledges that the agreement between Landlord and Tenant to treat this
Agreement as a single lease in all respects was and is of primary importance,
and a material inducement, to Landlord to enter into this Agreement. Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Agreement constitutes a single lease of the Leased Property and is not
divisible notwithstanding any references herein to any

-82-



--------------------------------------------------------------------------------



 



individual Property and notwithstanding the possibility that certain individual
Properties may be deleted herefrom pursuant to the express provisions of this
Agreement.
     24.12 Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.
     24.13 Applicable Law, Etc. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of The Commonwealth of
Massachusetts applicable to contracts between residents of Massachusetts which
are to be performed entirely within Massachusetts, regardless of (i) where this
Agreement is executed or delivered; or (ii) where any payment or other
performance required by this Agreement is made or required to be made; or (iii)
where any breach of any provision of this Agreement occurs, or any cause of
action otherwise accrues; or (iv) where any action or other proceeding is
instituted or pending; or (v) the nationality, citizenship, domicile, principal
place of business, or jurisdiction of organization or domestication of any
party; or (vi) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than Massachusetts; or (vii) any combination of
the foregoing. Notwithstanding the foregoing, the laws of the State shall apply
to the perfection and priority of liens upon and the disposition of any
Property.
     To the maximum extent permitted by applicable law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this
Agreement may be brought and prosecuted in such court or courts located in The
Commonwealth of Massachusetts and to service of process by registered mail,
return receipt requested, or by any other manner provided by law.
     24.14 Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental

-83-



--------------------------------------------------------------------------------



 



authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the term of this Agreement and any extensions
thereof, the full right to enter into this Agreement and perform its obligations
hereunder.
     24.15 Attorneys’ Fees. If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees incurred in connection therewith, in preparation therefor and on
appeal therefrom, which amounts shall be included in any judgment therein.

-84-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

            LANDLORD:

SNH LTF PROPERTIES LLC
      By:   /s/ David J. Hegarty         David J. Hegarty        President     
  TENANT:

LTF REAL ESTATE COMPANY, INC.
      By:           Its:             

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

            LANDLORD:

SNH LTF PROPERTIES LLC
      By:           David J. Hegarty        President        TENANT:

LTF REAL ESTATE COMPANY, INC.
      By:   /s/ Eric J. Buss         Its:             

-84-



--------------------------------------------------------------------------------



 



EXHIBITS A-1 through A-4
Land
[See attached copies.

-86-



--------------------------------------------------------------------------------



 



Exhibit A-l
Legal Description of Alpharetta, Georgia Property
All That Tract or Parcel of Land lying and being in Land Lot 1189 and 1260, 2nd
District, 2nd Section, the City of Alpharetta, Fulton County, Georgia, being
more particularly described as follows:
To Find The True Point of Beginning commence at the point of intersection of the
West right-of-way of North Point Parkway, having a varying right-of-way and a
chamfer to Tradewinds Parkway, and The True Point of Beginning. Thence,
southwesterly, along said chamfer, South 43 degrees 48 minutes 19 seconds West,
a distance of 30.77 feet to a point, said point being located on the North
right-of-way of Tradewinds Parkway, having a varying right-of-way; thence,
northwesterly, along said right-of-way, North 89 degrees 58 minutes 03 seconds
West, a distance of 27.96 feet to a point; thence, South 86 degrees 59 minutes
20 seconds West, a distance of 182.62 feet to a point; thence, along an arc of
curve to the right (which has a radius of 470.00 feet, a central angle of 28
degrees 31 minutes 50 seconds and a chord distance of 231.63 feet, along a
bearing of North 78 degrees 44 minutes 45 seconds West), an arc distance of
234.04 feet to a point; thence, North 64 degrees 28 minutes 50 seconds West, a
distance of 150.27 feet to a point; thence, along an arc of curve to the left
(which has a radius of 547.50 feet, a central angle of 13 degrees 21 minutes 28
seconds and a chord distance of 127.35 feet, along a bearing of North 71 degrees
09 minutes 34 seconds West), an arc distance of 127.64 feet to a point; thence,
North 77 degrees 50 minutes 18 seconds West, a distance of 55.22 feet to a
point, said point being the beginning of a chamfer; thence, leaving said
Tradewinds Parkway right-of-way, northwesterly, along said chamfer, North 34
degrees 40 minutes 03 seconds West, a distance of 29.17 feet to a point, said
point being the intersection of said chamfer and the Southeast right-of-way of
Morris Road, having a varying right-of-way; thence, northeasterly, along said
Morris Road right-of-way, along an arc of curve to the right (which has a radius
of 965.00 feet, a central angle of 17 degrees 49 minutes 56 seconds and a chord
distance of 299.13 feet, along a bearing of North 17 degrees 58 minutes 20
seconds East), an arc distance of 300.34 feet to a point; thence, along an arc
of curve to the right (which has a radius of 1,330.00 feet, a central angle of
14 degrees 47 minutes 15 seconds and a chord distance of 342.31 feet, along a
bearing of North 34 degrees 16 minutes 56 seconds East), an arc

 



--------------------------------------------------------------------------------



 



distance of 343.26 feet to a point; thence, along an arc of curve to the right
(which has a radius of 930.00 feet, a central angle of 06 degrees 52 minutes 25
seconds and a chord distance of 111.50 feet, along a bearing of North 45 degrees
06 minutes 47 seconds East), an arc distance of 111.57 feet to a point; thence,
North 57 degrees 55 minutes 19 seconds East, a distance of 179.02 feet to a
point; thence, along an arc of curve to the right (which has a radius of 918.00
feet, a central angle of 01 degrees 21 minutes 59 seconds and a chord distance
of 21.89 feet, along a bearing of North 60 degrees 19 minutes 35 seconds East),
an arc distance of 21.89 feet to a point; thence, North 61 degrees 00 minutes 35
seconds East, a distance of 26.18 feet to a point, said point being the
beginning of a chamfer; thence, leaving said Morris Road right-of-way,
southeasterly, along said chamfer, South 73 degrees 59 minutes 25 seconds East,
a distance of 28.28 feet to an iron pin found, said iron pin being located on
the Northwest right-of-way of the Old Morris Road, having a 60 foot
right-of-way; thence, southeasterly, along said Old Morris Road right-of-way,
South 28 degrees 59 minutes 25 seconds East, a distance of 2.74 feet to a point;
thence, along an arc of curve to the right (which has a radius of 1,801.12 feet,
a central angle of 09 degrees 09 minutes 47 seconds and a chord distance of
287.74 feet, along a bearing of South 24 degrees 24 minutes 32 seconds East), an
arc distance of 288.05 feet to an iron pin found; thence, along an arc of curve
to the left (which has a radius of 252.11 feet, a central angle of 36 degrees 33
minutes 54 seconds and a chord distance of 158.17 feet, along a bearing of South
44 degrees 13 minutes 30 seconds East), an arc distance of 160.89 feet to an
iron pin found; thence, South 62 degrees 30 minutes 26 seconds East, a distance
of 20.00 feet to an iron pin found, said iron pin being located at the beginning
of a chamfer; thence, leaving said Old Morris Road right-of-way, southeasterly,
along said chamfer, South 41 degrees 24 minutes 56 seconds East, a distance of
20.00 feet to an iron pin found, said iron pin being located at the intersection
of said chamfer and the Northwest right-of-way of North Point Parkway, having a
varying right-of-way; thence, southwesterly, along said North Point Parkway
right-of-way, along an arc of curve to the left (which has a radius of 686.62
feet, a central angle of 27 degrees 10 minutes 46 seconds and a chord distance
of 322.67 feet, along a bearing of South 10 degrees 33 minutes 40 seconds West),
an arc distance of 325.71 feet to an iron pin set; thence, South 86 degrees 58
minutes 17 seconds West, a distance of 10.00 feet to an iron pin set; thence,
South 02 degrees 27 minutes 41 seconds East, a distance of 192.30 feet to a
point, and The True Point of Beginning.

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Legal Description of Romeoville, Illinois Property
Lot 1 in Final Plat of Resubdivision of Lot 3 in Windham Lakes 22nd
Resubdivision, being a Resubdivision in Windham Lakes Resubdivision No. 22
Document No. R2005-55441, being a Resubdivision of Lot 12 in Windham Lakes
Resubdivision Number 3, a Subdivision of part of the West Half of Section 29,
Township 37 North, Range 10 East of the Third Principal Meridian, according to
the Plat thereof recorded April 17, 2001 as Document No. R2001-43185, in Will
County, Illinois.

 



--------------------------------------------------------------------------------



 



Exhibit A-3
Legal Description of Allen, Texas Property
Being 12.941 acre tract of land situated in the Francis Dosser Survey, Abstract
Number 280, Collin County, Texas, in the City of Allen, being a portion of the
tract of land described as Tract B in the deed to Blue Star Allen, L.P. recorded
in Volume 5638, Page 5196, Deed Records of Collin County, Texas, a portion of
the tract of land described as Tract A in the Deed to Blue Star Allen Land, L.P.
recorded in Volume 5638, Page 5127, Deed Records of Collin County, Texas, and
also being all of Lot 1, Block A, StarCreek Commercial an Addition to the City
of Allen as recorded in Cabinet Q, Page 511, Plat Records of Collin County,
Texas; said 12.941 acre tract of land being more particularly described as
follows:
Beginning at a 1/4 inch iron rod found in the easterly line of the tract of land
described in the Deed to Wines Family Irrevocable Trust recorded in Volume 2774,
Page 647, Deed Records of Collin County, Texas, near the approximate centerline
of County Road Number 150 (an undefined width right-of-way) for the
southwesterly corner of said Tract B; Thence with the easterly line of said
Wines Family Irrevocable Trust Tract and the approximate centerline of County
Road Number 150, North 00 degrees 30 minutes 41 seconds West at a distance of
258.24 feet passing a 1/2 inch iron rod with a cap stamped “DAA” found for the
common westerly corner of said Tract B and said Tract A, in all a total distance
of 671.18 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.”
set for corner; Thence departing the easterly line of said Wines Family
Irrevocable Trust Tract, North 64 degrees 36 minutes 21 seconds East a distance
of 644.45 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.”
set for corner; Thence South 80 degrees 23 minutes 39 seconds East a distance of
148.19 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence North 64 degrees 36 minutes 21 seconds East a distance of
60.02 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence South 25 degrees 23 minutes 39 seconds East a distance of
123.43 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence South 23 degrees 17 minutes 34 seconds East a distance of
150.00 feet to a 5/8 inch iron rod with a cap stamped “Dunaway Assoc, Inc.” set
for corner; Thence South 25 degrees 23 minutes 39 seconds East a distance of
21.21 feet passing the common line of said Tract A and said Tract B, in all

 



--------------------------------------------------------------------------------



 



a total distance of 200.00 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 19 degrees 36 minutes 21
seconds West a distance of 35.36 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 64 degrees 36 minutes 21
seconds West a distance of 200.00 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 60 degrees 47 minutes 00
seconds West a distance of 150.00 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for corner; Thence South 64 degrees 36 minutes 21
seconds West a distance of 293.85 feet to a 5/8 inch iron rod with a cap stamped
“Dunaway Assoc, Inc.” set for the point of curvature of a curve to the left
having a radius of 1,560.00 feet; Thence southwesterly along said curve through
a central angle of 13 degrees 43 minutes 09 seconds an arc distance of 373.53
feet with a chord bearing of South 57 degrees 44 minutes 47 seconds West and a
chord distance of 372.64 feet to a 5/8 inch iron rod with a cap stamped “Dunaway
Assoc, Inc.” set for corner in the northerly line of the tract of land described
in the Deed to Bryan Bush recorded in Volume 1598, Page 373, Deed Records of
Collin County, Texas, also being the southerly line of the aforementioned Tract
B; Thence with the common line of said Tract B and said Bush Tract, South 88
degrees 51 minutes 41 seconds West a distance of 70.51 feet to the point of
beginning; Containing a computed area of 12.941 acres (563,705 square feet) of
land.

 



--------------------------------------------------------------------------------



 



Exhibit A-4
Legal Description of Omaha, Nebraska Property
Lot 2, Legacy Replat 12, a subdivision in Douglas County, Nebraska.

 